     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 1 of 119 PageID# 2365
                                                                                       TTUr
                                                                                         «« - 8 2019
1                            IN THE UNITED STATES DISTRICT COURT
                                                                                    LEFIK. U.S. DISTRICT CO
2                                                                                        RICHMOND. VA     ^
                             FOR THE EASTERN DISTRICT OF VIRGINIA
3


4                                           RICHMOND DIVISION

5                                                       Case No.: 3:17-cv-00601-MHL
      ROBERT DAVID STEELE,et al.,
6
                    Plaintiff,
7                                                       DEFENDANT'S AMENDED RESPONSE TO
      vs.
                                                        PLAINTIFF'S MOTION FOR RULE 11
8
                                                        SANCTIONS
      JASON GOODMAN,et al..
9
                     Defendant
10


11
       DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11
12                                              SANCTIONS

13


14           Conies now. Defendant Goodman,Pro Se, with this amended response to Plaintiffs
15    motion for Rule 11 sanctions. This amendment is intended to clarify points raised in Plaintiffs
16
      reply and address new information that has come to light since the filing ofthe initial response to
17
      Plaintiffs motion for rule 11 sanctions. Additional evidence ofthe alleged conspiracy, including
18


19
      strong evidence from multiple unrelated third parties has come to light indicating that counsel for
20    Plaintiff and his wife Tanya Comwell have directly engaged in barratry, a violation of Virginia
21    State Law § 18.2-45 by aggressively and repeatedly enticing individuals to bring suit against
22
      Defendant and others based on false claims. It is Defendant's belief that counsel for Plaintiff
23
      engages in barratry as a matter of regular practice and has done the same in the case of Devin
24


25
      Nunes v Twitter et al. Further evidence of additional inappropriate action has come to light and

26    will be described in this pleading.

27


28

      DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 1
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 2 of 119 PageID# 2366



1                                      FACTUAL BACKGROUND

2
         1. Plaintiffs Motion for rule 11 sanctions begins asserting the Defendant had "made a fool
3
            of himself. This is a statement of opinion and sets an unprofessional, insulting tone for
4

             the motion and is an entirely provocative act. It is Defendant's belief this was calculated
5


6            to elicit the response it got. Plaintiff is suborning behavior he considers sanctionable.
7        2. According to Merriam-Webster.com the historic, clinical definition of an "idiot" is
8
             someone whose "mental development never exceeds that of a normal child". To describe
9
             a public figure who proclaims NASA has enslaved children on Mars as an idiot is a
10

             clearly understood matter of opinion and although it may hurt Plaintiffs feelings, this anc
11


12           similar statements are protected first amendment speech.

13       3. Plaintiff has publicly stated, without evidence, "we actually believe that there is a colony
14
             on Mars that is populated by children who were kidnapped and sent into space on a 20
15
             year ride. So that once they get to Mars, they have no alternative but to be slaves on the
16

             Mars colony." This has been previously cited as evidence in this legal matter and
17


18           reprinted in newspapers and websites around the country. While this might be a
19           statement one could expect a normal, as yet uneducated, or otherwise fanciful child to
20
             make, it is not something we would reasonably expect a well-adjusted adult to say,
21
             particularly not in a public forum on a broadcast to millions. It remains Defendant's
22

             belief that only a person with no ability to differentiate fact from fantasy, possibly with
23


24           severe mental illness or otherwise defined as a real idiot would make such a statement.

25        4. Plaintiff and his attorney have acted in a manner which relies on intimidation, threats anc
26
             initiation of legal action as a method of attack and to achieve political goals rather than
27
             seeking relieffor real damages. In a video interview with social media personality Davic
28

       DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 2
         Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 3 of 119 PageID# 2367




1              Seaman,Plaintiffclearly articulates this intention(hUESiZ/yimeo com/335290980)stating|
2
                "JVe are going to take down YouTube and Google and Facebook and Twitter and
3
                Amazon and Wikipedia and Meetup and then they are all going to pay millions and
4


5
                millions and millions ofdollars because Iam going to personally do my very best to
6
                inspire with a legal summit ten thousand lawsuits..." Plaintiff has been doing his best to
7               make good on his promise to waste court resources and tax payer money fighting his ownj
8
                political battles with the civil court system. Biss now represents Congressman Devin
9
                Nunes in a series oflawsuits that have been universally derided as baseless attacks on
10


n
                journalism and the first amendment and almost certain to fail on their lack of merits. Bis^
12
                 employs the same overreaching tactics demanding years oftax returns and unnecessary
13               documents via discovery which seem intended to reveal information about opponents to
14
                 be used against them. n.np.-//www.fresnobcr oom/news/local/nrtirle?.31932983.htm.l)
    15
                 Defendant maintains the relevance ofthe Biss / Nunes relationship is a matter of interest
    16


    17
                 in this instant legal action as it serves as another potential piece of evidence of barratry.
    18
                  A defamation case against Twitter for online comments posted by fictional characters(in|
    19            this case @nunescow and @nunesmom)has virtually no chance ofsurviving CDA 230
    20
                  and any legitimate lawyer should know this and advise their client. The fact that Nunes is|
    21
                  in the unique position to introduce legislation that could modernize CDA 230 makes this
    22


    23
                  a particularly egregious case. Nunes could have been more effective in seeking a remedyj
    24
                  with such an approach and is an option a non- congressman would not have.
    25         5. On July 4,2019 David Seaman published a series of videos indicating that he had been
     26
                  represented by Steven S. Biss in a civil suit. The videos are currently on line in their
     27
                  original format at rht.p.-//Hlive.tv/n/dlivp-^9774783+i.lhlVmSZg) and have been
     28
            DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 3
Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 4 of 119 PageID# 2368



      downloaded and preserved by Defendant. (EXHIBIT A) In the video, Seaman clearly
      states "Robert Steele is the one who recommended me to use Biss I had no idea who Bissj
      was and I was going to lunch with Robert Steele shortly after I relocated to DC getting
      lunch with him where he just emphatically just drilled in drilled in to me that 1 should get|
      this guy as a lawyer." Seaman has determined that ultimately Biss was not his advocate,
      but rather sabotaged his case by failing to properly serve his client's needs. Seaman
       indicates that he believes this was done by Biss to SABOTAGE SEAMAN'S CAREER
       AS A JOURNALIST. Going after journalists who report unfavorably to his interests has
       become a pattern and practice for Biss. According to Seaman,Biss abandoned him eight
       days before his court appearance and instructed Seaman to appear in court Pro Se.
       Seaman states his belief this was done to expose him to potential sanctions and other
       confounding matters of legal process as a Pro Se. This also appears to be a standard
       operating procedure for Biss. Seaman goes on to play an unsolicited voice message from|
       Biss' wife Tanya Comwell urging him to get in touch with her but warning to remain
       secretive about her call. Seaman is demanding a refund of his fifteen thousand-dollar
       ($15,000)retainer and alleges that Biss, Plaintiff and Comwell conspired to deceive him.
       This is substantially the same allegation being made by Defendant and further speaks to
       the relevance ofthe facts related to Devin Nunes. It remains Defendant's belief, based or
        information from a real journalistic source, that the pattern and practice demonstrated by
        Plaintiff, Biss and their associates. Plaintiffconvinced Nunes to seek representation by
        Biss. The current state of Nunes' suit against Twitter et al, as well as the tremendously
        negative publicity Nunes has received are consistent with claims made by Seaman,that


  DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 4
Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 5 of 119 PageID# 2369



       Biss' actual goal in representing some clients is to sabotage their case and their public
       reputation while simultaneously bilking them for huge sums of money.
   6. Defendant does not have any relationship with Seaman and has met him only once at a
       public event in Washington D.C., on or around March 2017, where they spoke for
       approximately five minutes. Seaman has come to these conclusions independently.
    7. On or about June 18,2019, Manuel Chavez III contacted Defendant and began sharing
       testimony and email evidence of his relationship and communications with Steven S. Bisd
       and his wife Tanya Comwell. In these emails, both Comwell and Biss are persistent in
       their encouragement of Chavez to sue Goodman based on claims similar to this instant
       legal action. It is Defendant's beliefthis violates Virginia State Law Title 18.2. Chapter
        10. Crimes Against the Administration of Justice » Article 4. Barratry » § 18.2-451.
    8. Counsel for Plaintiff is in a regular practice ofattempting to overwhelm opponents with
        inappropriate legal action and huge unfounded financial demands for claimed damages.
        It is Defendant's beliefthat this is intended to intimidate opponents into submission, veryj
        likely through settlement or to otherwise break the financial back of an opponent by
        forcing them to retain counsel. Defendant has thwarted this by responding pro se and no>
        it seemingly appears the often-censured attorney Biss seeks to confound the Defendant
        with elements of legal process and by failing to adhere to the most significant rules of
        procedure, most recently in his improper scheduling of26f conference. Biss sent a
        confirmation email to iasonuoodman72@protonmail.com. This is NOT an email address
        provided by Defendant. This is NOT Defendant's email address ofrecord with regard to
        this or any other matter. This is NOT an email address Defendant has ever
         communicated with Biss through. This is NOT an email address Defendant has access toj
 1 DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 5
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 6 of 119 PageID# 2370



1           When no response was received to Biss' request for confirmation, no further attempts
2
            were made to confirm the scheduled time with Goodman. Biss proceeded in bad faith,
3
            knowing Goodman had never specifically said he would be available on the date and time
4

            requested, and Goodman was in fact, not available to confer at the inappropriately
5


6           scheduled time. It is Defendant's belief that this was done purposefully in an attempt to

7           "get ahead" of Defendant with time consuming legal process which might overwhelm
8
            and deadlines, resulting in default or some other advantage for Plaintiff.
9
         9. Biss was sanctioned by a three judge panel on November 20,2008 for his role in a
10

            "corporate and securities matter, in which he violated professional rules that govern
11


12          competence,scope of representation" and engaged in "misconduct that involves
13           DELIBERATELY WRONGFUL ACTS[emphasis added]that reflect adversely on his
14
             fimess to practice." This stem censure speaks directly to Biss' conduct in this instant
15
             lawsuit. Defendant directly questions Biss' fitness to practice law or even abide by it.
16


17
         10. During the one year period of suspension resulting from the above referenced matter,

18           Biss again disregarded the law, orders of the court and any semblance ofethics by
19           continuing "to negotiate with an insurance company on behalf of a client in a personal
20
             injury matter." For this violation, Biss was sanctioned another 30 days,and the court
21
             found this to be "misconduct that reflects adversely on the lawyer's fitness to practice"
22

          11. On October 18, 2010,the Virginia State Bar Disciplinary Board issued a public
23


24           reprimand to Biss for violating a professional rule that govems conflict of interest
25           involving a former client. This was an agreed disposition of misconduct charges.
26
          12. On July 24,2017 in a matter brought by the New York State Department of
27
             Environmental Conservation, Stephen Scott Biss and his corporation BissCo Holding,
28

       DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 6
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 7 of 119 PageID# 2371



1          INC. were found to have committed violations of Articles 17 and 27 of the
2
            Environmental Conservation Law of the State ofNew York and Title 6 ofthe Official
3
            Compilation of Codes,Rules and Regulations ofthe State ofNew York(6 NYCRR)
4

            Parts 360,372, 374,612,613, and 614. A civil penalty of one hundred twenty-two
5


6           thousand two hundred fifty dollars($122,250) was assessed against Biss and BissCo
7           jointly and severally. It remains unclear if Stephen Scott Biss and Steven Scott Biss are
8
            one in the same, aliases for an individual or alternately, two different individuals. A
9
            "simple google search" for either spelling returns results for both names. More detailed
10

            searches with alternate sites focused on background checks or family history display
11


12
            crossover in the results and even list "Stephen Scott Biss" as a"known alias" for Steven
13          Scott Biss.(EXHIBIT B)Given the long history ofdocumented and sanctioned frauds
14
             perpetrated by Steven Scott Biss,the Defendant was caused to believe the case in 2017 inl
15
            New York involved him. Biss states this is incorrect. Defendant is unsure ofthe truth or j
16

            falsehood of this statement and continues to investigate.
17


18       13. Defendant made a typographical error in the initial Response to Rule 11 Sanctions(ECF
19           No. 134)accidentally spelling the name of BissCo Holding,Inc CEO Stephen Scott Biss,
20
             with a"v" instead of a "ph". The unintentional spelling error is noted and has been
21
             corrected in this amended response. The remarkably coincidental similarity in names of
22

             the BissCo CEO and counsel for the Plaintiff have led to confusion. The allegedly
23


24           inaccurate accusation was refuted by council for Plaintiff Biss in section B of Plaintiff's
25           Reply(ECF No. 135)titled "Goodman's Glaring Falsehood".
26
          14. Defendant did not knowingly include a false statement in the pleading, so referring to it
27
             as such is inaccurate. Defendant has several reasons to believe Stephen Scott Biss and
28
       DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 7
Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 8 of 119 PageID# 2372



       Steven Scott Biss may be the same individual or Stephen Scott Biss may be a false or
       manipulated identity created by or otherwise known to Steven Scott Biss.
    15. Defendants primary reason for presuming the accusation to be true, beyond the virtually
       identical names, was the pattern and practice offraudulent behavior demonstrated
       throughout the career of Steven S. Biss. Biss was admonished by New York Federal
       Judge William H.Pauley III for his role in a twenty-one-million-dollar escrow fraud.
       This infraction alone is serious enough that most individuals would have gone to jail for
       committing such an act. Biss ignored Bar association sanctions and continued to practice
        law with a suspended license. These actions speak to the integrity, demeanor and generall
        conduct of Biss, both as an unfit to practice attorney and an immoral person. They
        illustrate an individual who is willing to do whatever he chooses and whatever is
        necessary to achieve his desired outcome, irrespective ofthe law,the truth, facts or
        ethics. He has demonstrated a pattern and practice ofdeceptive actions characterized by
        dishonesty throughout his career that according to court rulings, call his fitness to practice
        law into question. It is Defendant's hope that this honorable court will keep these
        important facts in mind when considering the false and outrageous claims ofPlaintiff andl
        his totally out of control counsel.

     16. Upon further examination. Defendant has discovered that BissCo Holdings CEO Stephen
        S. Biss cannot be located. None offour phone numbers listed on line for Stephen S Biss
        ring through to a subscriber, all are out of service. Neither Stephen S. Biss nor any
         representative of BissCo Holdings, Inc. responded to any summons or was present for
         court proceedings in the dispute in New York State. A phone call to the New York DEC
         on July 2,2019 revealed that the lead investigator in this matter. Lieutenant Karen
 I DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 8
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 9 of 119 PageID# 2373



1          Staniewsk, has since retired and cannot be contacted. Defendant was instructed by the
2
           DEC that any further information could only be obtained through FOIA request. The
3
            registered agent for BissCo Holding, Inc is James R. Davies, Esq., at 27 Pearl Street,P.O
4

            Box 2002, Glens Falls, New York, 12801. In a telephone conversation on July 2,2019
5


6           Davies confirmed that he was in fact the lawyer for BissCo Holding and had previously
7           communicated with Stephen S Biss. He described him as"medium height, medium
8
            build" and "balding". While not conclusive, these descriptors might be used to identify
9
            counsel for Plaintiff. Remarkably, Davies volunteered without being prompted that he
10

            recalled some confusion related to the dual spelling of his former client s name. Davies
11


12          also stated that he had not communicated with Biss for ten or more years. Davies had
13          attempted to contact his former client in 2017 when the DEC sent summonses. Davies
14
            made a specific point, and reiterated it, that he went out of his way to locate Biss in 2017
15
            and found it "unusual" that he was unable to reach him. It would seem the only litigant
16

            more difficult to locate than Susan Lutzke Holmes is Stephen Scott Biss. Defendant was
17


18          caused to believe that this use offalse identities, confusing identities or possibly

19           manipulated identities could be a method of avoiding civil or other legal matters and
20
            there was sufficient evidence to presume the actions carried out by Stephen Scott Biss
21
             might be those of Steven Scott Biss. Defendant reiterates the allegation that Plaintiff via
22

             his counsel and / or others has conspired with Tut/Lutzke/Holmes to frustrate the
23


24           Defense. The co-Defendant in question has behaved in substantially the same manner as
25           Stephen Scott Biss, making numerous false statements, ignoring service and failing to
26
             appear. While this could be coincidental. Defendant understood this behavior to be an
27
             additional element of evidence linking the modus operandi in the two disparate matters
28

       DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 9
Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 10 of 119 PageID# 2374



    17. Throughout the course ofPlaintiffs solicitation of $250,000(two hundred fifty thousand
       dollars) in charitable contributions to his 501(c)(3) tax exempt corporation, and even to
       this very day. Plaintiff claims to have written the NATO Open Source Intelligence
       Handbook despite adamant, credible claims to the contrary. The retired Four-Star U.S.
       Army General who was in charge of the NATO Southern Atlantic Command at the time
       ofthe book's publication has declared Plaintiffs claim "ridiculous" and false. In a
       telephone interview published on May 1,2019, Kernan states with no equivocation,
        Plaintiffs claim ofauthorship is ridiculous.(EXHIBIT C)Defendant has no reason to
        doubt the General's testimony and many to doubt Plaintiffs. Defendant remains
        confident in his statement that Plaintiffs claims of writing the Open Source Intelligence
        Handbook are false, or at least materially misleading. Using such a false claim to entice
        the public to donate to a 501(c)(3)tax exempt corporation is of course charity fraud.
     18. Throughout the course of his solicitation of$250,000(two hundred fifty thousand
        dollars) in charitable contributions to his 501(c)(3)tax exempt corporation, Plaintiff
        claimed to have been "nominated" for a Nobel Peace Prize. The only supportive

        evidence to substantiate this claim is a PDF document authored by Plaintiff himself,

        posted to his own web site (https://robertdavidsteele.com/wp-
        content/uploads/2015/12/NOMlNATION-FOR-THE-NOBEL-PEACE-PRIZE-Robert-

        David-Steele.pdf). Plaintiff has even suggested during this legal proceeding that
         Defendant should have KNOWN Defendant's own statements to be false, because

         according to Plaintiffthe true facts are contained in this document on Plaintiffs website.
         Even a cursory examination ofthe document's properties(EXHIBIT D)reveals the
        "nomination" was in fact written by Plaintiff himself using a nine-year-old version of
  I DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 10
Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 11 of 119 PageID# 2375




       Microsoft Word and an equally antiquated revision of Adobe Acrobat. Since the start of
       this legal action, and Defendant's vehement public proclamations ofPlaintiffs extensive
       fraud. Plaintiff has taken to revising his language on this particular talking point,
       referring to it as a "recommendation" for the Nobel prize nomination rather than an actua
       nomination. This change was made AFTER nearly $10,000 was contributed to Plaintiff
       501(c)(3)by members of Defendant's viewing audience and after doubts with regard to
        the veracity ofthe initial claim were raised in regard to this lawsuit. It is Defendant s
        beliefthat Plaintiff has made this revision because Plaintiff is fully aware that falsifying
        his credentials or falsely embellishing his resume to entice charitable donations IS
        CHARITY FRAUD. No actual evidence ofa Nobel Peace Prize nomination has been
        shown and none exists to the best of Defendant's knowledge. Defendant stands by his
        statements that Plaintiff is both and idiot and a fraud.

     19. During a YouTube broadcast that has since been removed from the internet. Plaintiff has
        publicly declared that discovery in this instant legal action has informed him that
         Defendant is paid by Israeli Mossad,this is categorically false. The improperly
         scheduled 26f conference did not take place until May 2019, and no documentation has
         been produced as yet. Plaintiffs comments were made months prior to May 2019 and
         Defendant has never received any funding or any payments whatsoever from Israeli
         Mossad or any related entities to the best of Defendant's knowledge. This is one ofthe
         key themes propagated by various members ofthe conspiracy to defame Defendant.
      20. As previously submitted in these proceedings,(ECF No. 78 EXHIBIT I)Intervenor
         Application D. George Sweigert, telephone Manuel Chavez III, making substantially the
         same claim, falsely stating that Defendant Goodman was paid by Black Cube
  1 DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 11
Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 12 of 119 PageID# 2376



       fhttp://vvww.hlackcube.com') a private intelligence firm in the UK comprised offormer
       Mossad agents and operatives, according to their own public website.
    21. On or around June 2019, Manuel Chavez 111 voluntarily shared some of his personal
       emails with Defendant. Among these were messages Chavez claims are communications|
       from Thomas Shoenberger, an individual unknown to Defendant who may in fact be
        highly placed in the organization ofthe monetized conspiracy to harass and defame
        Defendant Goodman. The emails from Shoenberger provide talking points for a plan to
        attack Defendant Goodman's reputation with false allegations claiming Goodman is an
        agent ofIsrael and / or paid by Mossad.
     22. Additionally, Chavez provided communications between Plaintiff, Chavez,Thomas
        Shoenberger and Tanya Comwell the wife of counsel for Plaintiff, Steven Biss.
        (EXHIBIT E)This email provides evidence that counsel for Plaintiff Biss is using his
        wife as a "cutout" or conduit through which he can indirectly communicate with the co-
        conspirators and still provide the plausible claim that"1 haven t spoken with (fill in the
         name)". This email provides substantial evidence ofthe conspiracy alleged by
         Defendant. A transcript ofa publicly broadcast multiparty phone conversation between
         Simpsons, Chavez,Intervenor Applicant and others has been submitted as evidence
         previously in this matter(ECF No.78 EXHIBIT A).
     23. Chavez provided an email between Plaintiffand Chavez in which Plaintiff admits he is inj
         direct contact with alleged co-conspirator Tyroan Simpson,(EXHIBIT F)and seeks
         approval from Biss' wife Tanya for communicating with Simpson against Biss'
         instructions. It would seem Biss had advised Steele not to communicate with Simpson in|
         an effort to hide their collaboration and provide further evidence ofconspiracy.
  1 DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 12
Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 13 of 119 PageID# 2377




    24.In the rule 11 motion. Plaintiff has expressed incredulity at the fact that the mere filing of|
        this legal action, in absence of ajudgment,has not stopped Goodman from producing
        broadcasts that address Plaintiffs abuse ofthe legal system.Plaintiffs multiple frauds on|
        the public and Plaintiffs ongoing efforts to harass and intimidate Goodman,Goodman's
        talk show guests and audience. Goodman continues to report and comment on the
        activities of Plaintiff and his associates as they are matters of public interest.
     25. Plaintiffs motion for rule 11 sanctions against Goodman has no basis in fact or law and
        is yet another in a long series ofintimidation tactics intended to distract Defendant from
         investigative journalism, derail Defendant's reporting on alleged wrongdoing by Plaintiffj
         and otherwise result in gaining some advantage over Defendant with regard to this legal
         action.


     26. Goodman made statements regarding Biss' association with Congressman Devin Nunes
         based on information and belief that those statements were true and correct. Goodman
         remains consistent in that belief. A journalistic source close to Nunes told Goodman
         directly that Biss was recommended to Nunes by Steele. Shortly after filing the suit
         against Twitter, Nunes made an appearance on Fox News
          thttps://www.voutube.com/watch'?v=U 1 cSbOYIPc)in which he repeated Plaintiffs
          talking points as articulated in the above referenced David Seaman interview, claiming
          multiple lawsuits would be filed against Twitter, Google and others. Goodman's claim
          was made in good faith, and Goodman believes to this day that Plaintiffeither directly or|
          indirectly recommended Biss to Nunes or otherwise played some role in connecting the
          two parties and / or has influence over Nunes' suit via interaction with Biss. Intervenor
          Applicant has made numerous public calls in now deleted YouTube broadcasts for
   I DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 13
Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 14 of 119 PageID# 2378



       Congress to open an investigation into the incidents at the Port of Charleston on June 14,
       2017,despite the FBI's completion of a full investigation. Intervenor Applicant has also
       publicly proclaimed Devin Nunes will now be somehow compelled to act in response to
       this instant legal matter. Furthermore,the Nunes/Biss Twitter lawsuit has been
       universally derided by legal experts on both sides ofthe political fence for numerous
       shortcomings,improprieties and obvious legal missteps. Both Twitter and the one non-
       fictional co-defendant have pointed out that filing in VA state court represents possible
       venue shopping and / or publicity efforts but is not the appropriate venue given Nunes
        California residency. Twitter's primary business location and a stipulation in the Twitter
       EULA that all civil matters are to be adjudicated in California. These substantial
        deficiencies aside, legal experts consider the action virtually guaranteed to fail given
        Twitter and all social media networks are currently protected by CDA 230 and suits of
        this nature have not succeeded since the Digital Millennium Copyright Act came into
        being in the late 1990s. Any legitimate lawyer with an honest claim should be aware of
        this, as should any competent member ofCongress. A more sensible approach would be
        to advise a sitting Congressman to introduce legislation to address shortcomings in the
        arguably obcelete statute as Senator Josh Hawley has done,just this past week.
        fhttps://www\hawlev.senate,uov/senator-hawlev-iniroduces-legislation-amend-section-

        230-immunitv-big-tech-comnanies') Based on these facts it is Defendant's beliefthat

         Counsel for Plaintiff has an ulterior motive in representing Mr. Nunes, possibly as simple|
         and bilking the a potentially gullible representative for money and / or publicity. It
         should also be noted that the Nunes/Biss suit against Twitter contains allegations against
        journalists who have authored unfavorable news items about representative Nunes and
  I DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 14
Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 15 of 119 PageID# 2379




       has already been amended to eliminate the false claim that specific words in ajournalist sj
       tweet where highlighted in bold type. In a recent Fox News interview,
       niirps:/Wv.tprhHirt.com/artiHe./?_ni90411/1.5061441985/devin-nnnes-ndmits-that-his-|
       hogus-defamation-lawsuits-are-reallv-about-phishing-iournalisls-sources.shtml) Mr.

       Nunes states "I am absolutely sure that they do not want this to get to discovery so that
       we find out who their sources are." This statement echoes the underhanded tactics
       practiced by Plaintiff and his "unfit to practice" attorney. They have demonstrated a
        pattern and practice ofthreatening adversaries with discovery and then seeking
        outrageous overreaching document production in that process. They wield civil legal
        measures like a weapon and have frequently spoken about using it to get personal,
        sensitive or otherwise protected information from individuals who they perceive as
        adversaries. Plaintiff and his attorney falsely believe they can use the discovery process
        in a fraudulent civil legal matter to pierce the armor ofthe U.S. Constitution and
        protection ofjournalistic sources and the American public's right to a free press and
        freedom of speech.

     27. Plaintiffs counsel Steven S. Biss is in the regular practice offlouting the law and
         encouraging frivolous and vexatious punitive legal action against unfavorable journalists
         in direct conflict with the first amendment right to free speech. This tactic was used
         against Jake Morphonios,as revealed by Morphonios' name appearing in the original
         complaint filed in this matter.(ECF No. 1 page 32 paragraph 26). This error reveals Biss j
         cut and paste approach to bringing vexatious and frivolous suits againstjournalists or
         those seeking to do legitimate investigation into the activities ofthe clients he represents.


   DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 15
Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 16 of 119 PageID# 2380




    28. Another email provided by Manuel Chavez III reveals not only that Biss' wife Tanya
       Cornwell, was actively encouraging Chavez to bring suit against Goodman (in lieu of
       Steele doing so)she is in fact the actual author of the Morphonios lawsuit, and therefore,
       conceivably at least partly due credit for authoring the original complaint in this instant
        legal action.(EXHIBIT G)In this email Cornwell goes as far as stating "I'm guessing a
        halfa million bucks they will throw at you to just make it go away" clearly stating the
        intention and expectations of PlaintifTs legal team at the outset ofthis matter.
    29. In a video posted to YouTube on June 23,2019, Manuel Chavez III revealed that a user
        with the handle AMABISS had provided him with payments totaling one thousand five
        hundred dollars($1,500) via Patreon on August 1,2017 at the exact time frame the
        events detailed in this legal matter where taking place.(EXHIBIT H)Chavez has
        confirmed that usemame AMABISS is Tanya Cornwell, wife ofcounsel for Plaintiff
         Steven S. Biss.

     30. Plaintiff Steele has directly and publicly interacted with George Webb Sweigert, brother
         ofIntervenor Applicant both on video
         fhttDs://www.voutube.com/watch?v=hMJoAQ50ZY8)and via email as presented in ECI

         No. 78 Exhibt O)

     31. Plaintiff Steele has directly and publicly interacted with Manuel Chavez III on several
         occasion including on videos still viewable on YouTube
         niitps://www.voutube.com/watch?\ — Xtz SOtH 1 gj. Plaintiff has also privately
         communicated with Chavez in a clandestine manner via email as revealed by Manuel
         Chavez earlier this week.




   DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 16
Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 17 of 119 PageID# 2381



    32. Chavez is an associate ofIntervenor Applicant and has been paid by Intervenor Applicant
        and has received direct instructions from Intervenor Applicant. Intervenor Applicant
        operates a YouTube channel under the account name "Prepper Kitty Intel PKI". Many
        exhibits in this instant legal matter have referenced this YouTube account. YouTube
        usemame Prepper Kitty Intel has paid Chavez via YouTube Superchat(EXHIBIT I)
    33. Intervenor Applicant has directly and publicly interacted with George Webb Sweigert,
        Manuel Chavez III, and Tyroan Simpson,evidence of these communications has been
        provided previously in these pleadings.

     34. According to pleadings and public statements by Intervenor Applicant he has interacted
        with Susan Lutzke/Holmes privately in revealing the identity of O. Marshall Richards
        and other matters.


     35. According to statements by Susan Lutzke/Holmes she has interacted with Intervenor
         Applicant privately in revealing the identity of O. Marshall Richards and other matters.
         thttps://www.voutube.com/watch?v=WwvRPFhW-HE')

     36. Counsel for Plaintiff is in a regular practice of ignoring the law, lying to courts, clients,
         legal adversaries and the public. In 2009, Counsel for Plaintiff had his legal license
         suspended by the VA State Bar Association for one year. Despite this severe measure,
         Biss continued to practice law in direct defiance ofthe order, earning an extended
         suspension for the transgression. Despite this, Biss continued his unscrupulous and
         unlawful activity. On July 24,2017, it was determined that both Counsel for Plaintiff anc
         a corporation owned by Counsel, Bissco Holdings,Inc("Bissco")had violated New Yorl
         State Environmental Conservation regulations. Multiple counts detailed Counsel s
         improper disposal of hazardous toxic waste and demonstrated Counsel for Plaintiff's total
  I DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 17
Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 18 of 119 PageID# 2382



       disregard for the law,the environment and the health and safety ofthe general public.
       fhttps://www.dec.nv.gov/hearin2s/l 10879.html). The New York State Department of
       Environmental Conservation was awarded defaultjudgements against Steven S. Biss and j
        Bissco In the Matter ofthe Alleged Violations of Articles 17 and 27 ofthe Environmentaij
        Conservation Law ofthe State ofNew York and Title 6 ofthe Official Compilation of
        Codes, Rules and Regulations ofthe State of New York(6 NYCRR)Parts 360, 372, 374,
        612,613,and 614. Biss was ordered to pay a civil penalty in the amount ofone hundred
        twenty-two thousand two hundred fifty dollars($122,250).(DEC Case No. R5-
        20120627-2006)

     37. Defendant Goodman has never been sanctioned, arrested, accused or charged ofany
        crimes or legal wrongdoing, prior to the allegations of Plaintiff.
     38. In Plaintiffs Motion for rule 11 sanctions. Plaintiff claims to have never had any
        communication with Intervenor Applicant, but then immediately contradicts this claim,
        stating he has received email communications from Intervenor Applicant. The motion
         goes on to describe counsel for Plaintiffresponding to Intervenor Applicant making this
         denial ofcommunication and semantic maze to be navigated by anyone trying to

         determine if there has or has not been communication between parties and / or
         representatives or intermediaries. To clarify Defendant's claim, while it is clear the
         alleged co-conspirators have gone out oftheir way to avoid direct communicaitons
         between certain parties, there are common connections that allow indirect
         communications which facilitate the alleged conspiracy and circumvent the capabilities
         of civil legal matters.



   DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 18
Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 19 of 119 PageID# 2383




    39. On July 7,2017 Plaintiff sent an email communication to George Webb Sweigert, brotheij
        ofIntervenor Applicant, stating"A massive law suit is about to be filed against Jason
         Goodman by a lawyer who specializes in defamation cases. Manny is the one who will
         be in front"(EXHIBIT J) Manny is Manuel Chavez III, one ofthe individuals who was
         on the multiparty video chat in which Sweigert agreed to a monetized harassment effort
         targeting Defendant as presented here in previous pleadings. This email was sentjust
         three weeks after Tanya Comwell sent the above referenced email to Manuel Chavez III
         encouraging him to sue Defendant Goodman.It is conceivable that Plaintiffintended to
         use Chavez as a "cut out" to bring the same type of legal action against Defendant
          Goodman,subjecting Goodman the the same legal jeapordy and assumed need to hire
          cousel and subsequent financial ruin, without subjecting himselfto the risk offines for
          legal fees or other sanctions. It now seems Chavez' sense of self-preservation prevented
          him from complying with this plan and may have led to the break in the relationship, and|
          dissention in the ranks ofthe conspirators.

                     EGREGIOUS MISCONDUCT BY COUNSEL FOR PLAINTIFF
          Thorough examination ofthe behavior ofcounsel for Plaintiff is necessary in this matter.
 [Defendant has presented copious evidence that counsel Steven S. Biss,in addition to his long list|
  ofcareer spanning transgressions resulting in numerous sanctions and suspension of his law
   license, is in fact a co-conspirator with Plaintiff and others in this instant action and is guilty of
   barratry. Biss worked in coordination with his wife Tanya Comwell,Plaintiff, Manuel Chavez
   III and others, engaging in inappropriate behavior leading up to and continuing through the
   initiation of this law suit. It is Defendant's beliefthat counsel for Plaintiff knowingly engaged in
   barratry and even utilized his wife to do so in a likely attempt to avoid implication in these acts.
   DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 19
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 20 of 119 PageID# 2384



1                                              CONCLUSION

2
             To the best of his knowledge. Defendant has made NO known false statements and has
3
      not intentionally misrepresented any facts. Defendant has not presented any known false
4

      information or entered any motions or pleadings for improper purpose, nor to harass, cause
5


6     unnecessary delay, nor needlessly increase the cost of litigation. The exact opposite is in fact the
7      ruth. Plaintiff has done each ofthese things while Defendant has sought to end this matter as
8
      quickly and with as little disruption and wasted resources as possible. Plaintiff and his counsel
9
      are in the regular practice of instigating lawsuits based on false claims or for bad faith purposes
10


11
      as demonstrated by the public statements of David Seaman. For the above stated reasons,

12    Plaintiffs motion for rule 11 sanctions should be denied, and Defendant Goodman humbly

13     requests that the court consider sanctions against Plaintiff and Counsel Biss as well as a criminal
14
       referral to investigate allegations ofconspiracy to commit barratry by Plaintiff Robert David
15
       Steele, counsel for Plaintiff Steven Scott Biss and Tanya Comwell. The evidence presented in
16

       this pleading speaks for the facts ofthis matter.
17


18


19


20

                                                                                  Jason Goodman,Pro S«
21
                                                                                    252 T"* Avenue Apt 6
22                                                                                  New York,NY 1000
                                                                          truth@crowdsourcethetruth.orj:
23


24


25


26


27


28

       DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 20
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 21 of 119 PageID# 2385



1                                                EXHIBIT A

2
            Transcript of David Seaman Fulcrum News Public Statements on D.Live July 4,2019
3


4     00:00:02,120 -> 00:00:08,460
       3ut I just searched for his name on
5


6
      00:00:05,180 -> 00:00:12,269
7     search for his name on Justia through
8


9
      00:00:08,460 -> 00:00:14,910
      the federal court records and you know
10


11
      00:00:12,269 --> 00:00:16,379
12     it's right there it's not like nobody

13

       00:00:14,910 --> 00:00:18,990
14
       sent this to me I didn't pull it out of
15


16     00:00:16,379 --> 00:00:21,990
       a hat it's literally here's his name
17


18
       00:00:18,990 -> 00:00:25,010
19     Steven Scott this here's his fucking
20
       8

21     00:00:21,990 -> 00:00:29,939
       name and is practicing in Arkansas in
22

       9
23
       00:00:25,010 -> 00:00:32,399
24     1998 and 1999 unless he has identical

25     10
       00:00:29,939 -> 00:00:34,590
26
       twin practices under the same exact name
27
       11
28     00:00:32,399 -> 00:00:36,719
       DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 21
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 22 of 119 PageID# 2386



1     and the same state as him at that time

2
      12
3     00:00:34,590 -> 00:00:40,110
      it appears that he was on the defense
4

      13
5
      00:00:36,719 --> 00:00:44,129
6     team it appears he was on the defense

7     14
      00:00:40,110 -> 00:00:47,280
8
      team very much so very much so for Bill
9
      15
10    00:00:44,129 --> 00:00:49,649
      Clinton who he was former chief of staff
11


12     16
      00:00:47,280 --> 00:00:51,840
13    in the White House was John Podesta and

14
       17

15    00:00:49,649 --> 00:00:54,600
      ofcourse Podesta was also hired by
16

       18
17
      00:00:51,840 -> 00:00:57,989
18     Hillary to run her campaign so to not

19     19
      00:00:54,600 -> 00:00:59,879
20
       mention to me that his former client was
21
      20
22    00:00:57,989 --> 00:01:01,890
      one ofthe one ofthe people that in a
23


24    21
       00:00:59,879 -> 00:01:04,680
25     heartbeat I would have said oh no I

26
       22
27     00:01:01,890 -> 00:01:07,380
       can't use you this a lawyer can't use
28

       DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS ■ 22
Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 23 of 119 PageID# 2387



 23
 00:01:04,680 --> 00:01:07,650
 you as a lawyer if if this is who you

 24
 00:01:07,380 --> 00:01:09,780
 are



 25
 00:01:07,650 --> 00:01:13,409
 right how can 1 trust yourjudgment your

 26
 00:01:09,780 --> 00:01:15,780
  materially compromised so this obviously

  27
  00:01:13,409 --> 00:01:18,299
  has set me back a little bit it makes me

  28
  00:01:15,780 -> 00:01:19,710
  believe less in the swamp I don't think

  29
  00:01:18,299 --> 00:01:22,049
  the swamp has been drained

  30
  00:01:19,710 -> 00:01:24,840
  1 think Podesta still being free and

  31
  00:01:22,049 -> 00:01:26,729
  Hillary's still being free and the fact

  32
  00:01 -.24,840 --> 00:01:29,130
  this man's other client Timothy home

  33
  00:01:26,729 --> 00:01:31,380
   said he won't talk about his other

   34
   00:01:29,130 -> 00:01:35,070
   DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 23
        Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 24 of 119 PageID# 2388




1        client Timothy home Seth where is Tim
2
         35
         00:01:31,380-> 00:01:37,229
3
         ohmsett air is Tim home set uh so this
4

         136
5
          00:01:35,070 --> 00:01:40,229
6         isn't right folks this Lanny Davis
7            37
             00:01:37,229 --> 00:01:42,509
    8
             Cepeda gate he just came in and took
    9
             38
10           00:01:40,229 -> 00:01:44,460
             fifteen thousand dollars my money and
11


12           39
             00:01:42,509 --> 00:01:45,899
13           what I wanted when I wanted to fire
    14
             ,40

    15
             00:01:44,460 --> 00:01:48,810
              months ago
    16

              41
    17
              00:01:45,899 --> 00:01:51,180
    18       I disgusting Robert David Steele former
    19        42
              00:01:48,810 --> 00:01:52,740
    20
              CIA man Robert David Steele is the one
    21
              43
    22        00:01:51,180 --> 00:01:54,960
    23
              I who convinced me to maintain my
    24        44
               00:01:52,740 --> 00:01:57,540
     25        confidence even though I had none and
     26
               45
     27
               00:01:54,960 --> 00:02:00,270
               then it was voicemails from Steve mrs.
        28
                  DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 24
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 25 of 119 PageID# 2389



1        46
         00:01:57,540 --> 00:02:02,969
2
         wife I'll play you guys one ofthem was
3
         47
4        100:02:00,270 --> 00:02:06,030
         actually voicemails and unsolicited text
5


6        48
         00:02:02,969 --> 00:02:07,890
7        I messages from Steve Biss' wife that
8
          49
9
          00:02:06,030 --> 00:02:09,929
         I convinced me to have faith in that piece
10

         150
11
          00:02:07,890 --> 00:02:12,619
12        ofshit for much longer than I should

13        51
          00:02:09,929 --> 00:02:12,619
14
          have
15
          52
16         00:02:14,690 -> 00:02:20,670
           it really I threw up a little bit
    17


    18     53
           00:02:19,320 --> 00:02:22,980
    19     earlier because it's the done meet here
    20
           54
    21
           00:02:20,670 -> 00:02:25,500
           in DC over the last year it's not right
    22

           55
    23     00:02:22,980-> 00:02:27,780
    24     they have in mind for me some variation
    25     56
           00:02:25,500 -> 00:02:29,790
    26
            of what they did to Tim home set right
    27
              57
    28        00:02:27,780-->00:02:32,190
              DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 26 of 119 PageID# 2390




1        not acceptable with Stephen Scott this
2
         58
3
         00:02:29,790 --> 00:02:34,740
         and what Robert David Steele are doing
4

         59
5
         00:02:32,190 --> 00:02:37,320
6        to truthers who call out criminals close

7        60
         00:02:34,740 --> 00:02:39,990
8
         to the Clinton family is simply no
9
         61
10       00:02:37,320 -> 00:02:41,700
          longer acceptable not acceptable at all
11


12       162
         ,00:02:39,990 -> 00:02:44,760
13       I and I've informed one federal agency
14
          63
15
          00:02:41,700--> 00:02:46,830
          about what Stephen what Stephen visited
16

          64
    17
          00:02:44,760 -> 00:02:49,140
    18    and I'm going to inform many many more

    19    65
          00:02:46,830 --> 00:02:51,540
    20
           have a lot of friends here in DC believe
    21
           66
    22     00:02:49,140 --> 00:02:53,480
           it or not Stephen Scott BIST he couldn't
    23


    24     67
           00:02:51,540 -> 00:02:56,040
    25     even remember ifI still lived in DC
    26
           68
    27
           00:02:53,480 --> 00:02:57,810
              that's what a bad lawyer the scope so I
    28
              DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 26
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 27 of 119 PageID# 2391




1        69
         00:02;56,040 --> 00:02:59,310
2
         don't know you're still living in DC how
3
         70
4        00:02:57,810 --> 00:03:01,740
         do you not know where I live when you're
5


6         71
          00:02:59,310 -> 00:03:03,360
7         filing cases for me how do you not know
8
          72
          00:03:01,740-> 00:03:05,490
    9
          my jurisdiction to where I live I don t
10

          73
11
          00:03:03,360 -> 00:03:07,740
12
          know you were still in DC okay then
13        174
14
          100:03:05,490 -> 00:03:10,590
           you're not paying enough attention this
    15
           75
    16     00:03:07,740 -> 00:03:12,540
           guys filed so many cases right just a
    17


    18     76
           00:03:10,590 --> 00:03:15,270
    19     greedy swamp creature
    20
           77
    21
           00:03:12,540 --> 00:03:17,519
           greedy swamp creature but again to not
    22

           78
    23
           00:03:15,270 --> 00:03:19,709
    24     disclose to me that he has worked for

    25      79
              00:03:17,519 -> 00:03:21,630
    26
              the Clintons and then the text me
     27
               80
     28        00:03:19,709 --> 00:03:23,430                                  c Ax,r>TinM^ 97
               DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 27
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 28 of 119 PageID# 2392



1        protects me and to try to Gaslight away
2
         81

3
         00:03:21,630 --> 00:03:26,280
         from this this is very real just eeeh
4

         82
5
         00:03:23,430 -> 00:03:28,760
6        very real just II a document right here
7        83
         00:03:26,280 --> 00:03:32,280
8
         you know you can search for it yourself
9
         84
10       00:03:28,760 --> 00:03:34,470
11
         1 to try to Gaslight me and to say to me
12       185
          00:03:32,280 --> 00:03:37,200
13        let's read the text he texted me back 10
14
          86
15
          00:03:34,470 --> 00:03:38,010
          minutes later I texted him today at 3:40
16

          87
17
          00:03:37,200 --> 00:03:39,930
    18    1 p.m.

    19    88
          00:03:38,010 -> 00:03:41,850
20
           don't you think representing the
    21
           89
    22     00:03:39,930 --> 00:03:44,040
           Clintons in the past puts you at a
    23


    24     90
           00:03:41,850 -> 00:03:48,660
    25     material disadvantage in terms of being
    26
           91
    27
              00:03:44,040 -> 00:03:50,940
              objective with my case the Clintons are
    28
              DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 28
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 29 of 119 PageID# 2393




1        92
         00:03:48,660 --> 00:03:53,130
2
         pedophiles and the employers of the man
3
         93
4         00:03:50,940 --> 00:03:55,530
          I added John Podesta you should have
5


6         94
          00:03:53,130 --> 00:03:58,470
7         disclosed that and so much more he
8
          95
9
          00:03:55,530 --> 00:03:58,980
          responds ten minutes later happy fourth
10

          96
11
          ,00:03:58,470 --> 00:04:01,799
12        I ofJuly
13        197
          ,00:03:58,980 --> 00:04:03,780
14
           you have been fed more bad Intel I have
    15
           98
    16     00:04:01,799 --> 00:04:05,640
    17
          I never represented the Clintons he puts
    18     99
           00:04:03,780 --> 00:04:07,590
    19     1 Clinton's in quotes for some reason not
    20
            100
    21
            00:04:05,640 -> 00:04:09,420
            sure why I've never represented the
    22

            101
    23
            00:04:07,590 -> 00:04:11,090
    24     1 Clinton sir either ofthem or any member
    25     1102
              00:04:09,420 --> 00:04:13,739
     26
           1 oftheir family have a good day okay
     27
              103
     28       00:04:11,090 --> 00:04:16,290                                             oo
              DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 29
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 30 of 119 PageID# 2394




1        well I wasn't fed any Intel I literally
2
         104
3
         00:04:13,739 -> 00:04:17,040
         just searched for your full name on
4

          105
5
          00:04:16,290 --> 00:04:19,739
6         Justia

7         106
          00:04:17,040 --> 00:04:21,989
8
          and it appears to match appears to match
9
          107
10        00:04:19,739 --> 00:04:24,120
          where you were practicing at that
11


12         108
          00:04:21,989 --> 00:04:25,000
13         particular moment and time and space
14
           109
15
          100:04:24,120 -> 00:04:26,530
          I appear
    16

           110
    17
           00:04:25,000 -> 00:04:28,450
    18    1 to match that and unless we're it's some
    19     1111
           00:04:26,530 --> 00:04:30,760
    20
          I kind of weird it's some kind of weird
    21
           1112
    22     00:04:28,450 --> 00:04:32,980
    23
           1 multiverse which is really beyond the
    24      113
            00:04:30,760 --> 00:04:34,900
    25      scope of this conversation unless that's
    26
            114
    27
            00:04:32,980 -> 00:04:40,980
            the case it seems like this is where you
     28
            DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 30
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 31 of 119 PageID# 2395



1        115
         00:04:34,900 --> 00:04:43,870
2
         were in 1998 it seems very much so so
3
         116
4        00:04:40,980 --> 00:04:49,150
         you know this is this is highly
5


6        117
         00:04:43,870 -> 00:04:50,860
7        1 problematic and then 11 texted them a
8
         118
9
         00:04:49,150 --> 00:04:52,810
         couple of more questions in no response
10

         ill9
n
         100:04:50,860 --> 00:04:54,910
12       I so we know he got them because he
13        120
          00:04:52,810 --> 00:04:56,830
14
         1 responded to the first question no
15
         jl21
16        00:04:54,910 --> 00:04:58,870
17
         I response to anything else I texted him
    18    122
          00:04:56,830 -> 00:05:01,870
    19    I right I said looking at a Justia
20
          il23
    21
          00:04:58,870 --> 00:05:05,380
           document that says he did I is just eeeh
    22

           124
    23
           00:05:01,870 -> 00:05:07,690
    24    I fake news are you a pedophile what
    25     125
           00:05:05,380 ->00:05:10,510
    26
          I happened to Tim home Seth do you have a
    27
           1 126
    28     00:05:07,690->00:05:13,630                                                 ,,
           DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 32 of 119 PageID# 2396




1        kickback relationship ofany kind with
2
         127

3
         00:05:10,510 --> 00:05:16,330
         former CIA analyst Robert Steele did you
4

          128
5
          00:05:13,630 --> 00:05:18,669
6
          know you had not even one legal
7         129
          00:05:16,330 --> 00:05:22,210
^ 11 representative in New York did you know
          130
10 1100:05:18,669 --> 00:05:25,840
     having me go before an Obama judge pro
11


12         131
          00:05:22,210 --> 00:05:27,700
13 11 se meaning representing myself given the
14
           132
15
           00:05:25,840 --> 00:05:30,280
          I wording of your lawsuit could have
    16

           133
    17
          100:05:27,700 -> 00:05:32,830
    18
           exposed me to great harm why do you and
    19 II134
         00:05:30,280 --> 00:05:36,460
    20
           your wife target pedo gate journalists
    21
            135
    22 1100:05:32,830 --> 00:05:39,760
            for destruction did you do $15,000 of
    23


    24      136
           100:05:36,460 --> 00:05:45,570
    25     [work for me so here's a voicemail from
    26
            137

    27
           100:05:39,760 -> 00:05:45,570
            his wife January 16 ofthis year
     28
            DEFENDANT   'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 32
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 33 of 119 PageID# 2397



1        138
         00:06:33,240 --> 00:06:37,840
2
         right she sounds nervous cuz the reason
3
         139
4        00:06:36,310 --> 00:06:38,830
         why she called me that particular moment
5


6        140
         00:06:37,840 -> 00:06:41,409
7        is I

8
         141
9
         00:06:38,830 --> 00:06:43,240
         and it told him I'm not happy with the
10

          142
11
         100:06:41,409 --> 00:06:45,009
12       I representation and some friends of mine
13        143
          00:06:43,240 --> 00:06:46,509
14
         1 who are in the legal profession have
15
         jl44
16        00:06:45,009 --> 00:06:48,819
17
         I told me that the way you're representing
    18    1145
           00:06:46,509--> 00:06:50,949
    19    me is simply not good you're not giving
20
           146

    21
          00:06:48,819 --> 00:06:53,020
         [me enough time you're not answering very
    22

          1147
    23
           00:06:50,949 --> 00:06:54,490
    24    1 basic questions that 1 have and you're
    25    1148
           00:06:53,020 --> 00:06:56,349
    26
          I not making yourself available in a
    27
           149
    28    100:06:54,490->00:06:57,970
           DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 33
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 34 of 119 PageID# 2398



1        timely fashion and you're making me
2
         150
3
         00:06:56,349 --> 00:06:59,229
         uncomfortable you're making me
4

         151
5        00:06:57,970-> 00:07:01,840
6        1 uncomfortable with answers that don t
7        152
         100:06:59,229 --> 00:07:03,340
8
         I satisfy me and if answers that
9
          153
10       100:07:01,840 --> 00:07:07,180
          contradict what you've said to me in the
11


12        154
          00:07:03,340 --> 00:07:12,129
13        recent past and so she reached out to me
14
          155
15
          00:07:07,180 --> 00:07:13,990
         1 unsolicited with that phone call isn't
16


    17
         1156
          00:07:12,129 -> 00:07:15,819
    18    that weird like why this is secretary

    19     157
          00:07:13,990 --> 00:07:17,349
    20
          1 trying to be all sneaky with me am I
    21
          1158
    22     00:07:15,819 --> 00:07:17,979
    23
          I supposed to play this little game with
    24     159
           00:07:17,349 -> 00:07:21,069
    25    I these people
    26
           160
    27
           00:07:17,979 --> 00:07:23,199
           I paid $15,0001 don't want his wife
    28
           DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 34
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 35 of 119 PageID# 2399




1        161
         00:07:21,069 --> 00:07:24,909
2
         calling me oh we respect you so much
3
          162
4        00:07:23,199 --> 00:07:28,690
          this something off about this whole
5


6
          163
          00:07:24,909 --> 00:07:31,199
7         experience and what happened to Tim what
8
          164
9
          00:07:28,690 --> 00:07:31,199
          happened
10

          165
H
          00:07:54,650 -> 00:07:57,720
12        [Music]

13         166
          100:08:18,330 -> 00:08:25,199
14
          I yeah what happened to me and Robert
15
          1167
    16     00:08:21,759 --> 00:08:28,050
    17
          1 David Steele is perhaps the most weird
    18     , 168
           00:08:25,199 --> 00:08:31,000
    19    I the most weird part of this whole a
    20
           1169
    21
           00:08:28,050 -> 00:08:34,690
            whole episode right so Robert Steele is
    22

            170
    23
            00:08:31,000 --> 00:08:36,430
    24     1 the one who recommended me to use Biss 1
    25      171
            00:08:34,690 --> 00:08:37,870
    26
           1 had no idea who Biss was and it was
    27
           1172
     28     00:08:36,430 -> 00:08:41,620                                    eAxir^-rimvic
             DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 35
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 36 of 119 PageID# 2400



1     going to lunch with Robert Steele
2
      173
3     00:08:37,870 --> 00:08:42,669
      shortly after I relocated to DC getting
4

      174
5
      00:08:41,620 --> 00:08:45,610
6      unch with him where he just

7     175
      00:08:42,669 -> 00:08:47,140
8
      emphatically just drilled in drilled
9
      176
10    00:08:45,610 -> 00:08:50,170
      into me that I should get this guy as a
11


12    177
      00:08:47,140 --> 00:08:57,279
13    lawyer I did go after it was done to me
14
      178
15    00:08:50,170 --> 00:09:00,910
      and everybody so I just wanna say hi but
16

      179
17
      00:08:57,279 --> 00:09:02,709
18    I want to show some stuff on screen so

19    180
      00:09:00,910 -> 00:09:05,440
20
      here's what I texted Robert Steele
21
      181
22    00:09:02,709 -> 00:09:10,870
      here's what I texted him on Sunday June
23


24     182
      00:09:05,440 -> 00:09:13,300
25     16th at 10:57 a.m. began June 16th of
26
       183
27    00:09:10,870 --> 00:09:15,940
      this year this is what I texted him
28

       DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 36
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 37 of 119 PageID# 2401



1      84
      00:09:13,300 -> 00:09:18,790
2
      after talking to him talking to him on
3
      185
4     00:09:15,940 -> 00:09:19,180
      the phone in which he started yelling at
5


6     186
      00:09:18,790 -> 00:09:21,370
7     me


8
      187
9     00:09:19,180 -> 00:09:24,070
      it started yelling at me after he said
10

      188
11
      00:09:21,370 --> 00:09:26,529
12    he told me that he and Stephen Biss and

13    189
      00:09:24,070 --> 00:09:28,660
14
      this is almost an exact quote right even
15
      190
16    00:09:26,529 --> 00:09:31,990
      the curse word even the curse word he
17


18    191
      00:09:28,660 --> 00:09:33,550
19    used as my memory serves but 1 don't
20
       192
21    00:09:31,990 -> 00:09:36,220
      remember the exact quotes this is just
22

       193
23
      00:09:33,550 --> 00:09:39,399
24     my best reconstruction of it he said

25     194
       00:09:36,220 --> 00:09:42,070
26
       that he and this had told home set to
27
       195
28     00:09:39,399 --> 00:09:42,579
       DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 37
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 38 of 119 PageID# 2402



1     ceep his fucking mouth shut until the
2
       96

3     00:09:42,070 --> 00:09:44,440
      trial
4

      197
5
      00:09:42,579 -> 00:09:47,889
6     le said Tim home Seth is his own worst

7     198
      00:09:44,440 -> 00:09:49,540
8
      enemy and and that he and this I had
9
      199
10    00:09:47,889 -> 00:09:51,279
      told him to keep his own fucking mouth
11


12    200
      00:09:49,540 -> 00:09:53,230
13    shut and I found both ofthose

14
      201
15    00:09:51,279 -> 00:09:55,149
      statements concerning because some of
16

      202
17
      00:09:53,230 -> 00:09:57,430
18    the cute people in the past when they

19    203
      00:09:55,149 -> 00:09:59,230
20
       had psychologically attacked me they had
21
      204
22     00:09:57,430 --> 00:10:00,670
       said the same exact thing they had said
23


24     205
       00:09:59,230 -> 00:10:02,740
25    just stop doing what you're doing you
26
       206
27     00:10:00,670 -> 00:10:04,540
       your own worst enemy stop covering this
28

       DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 38
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 39 of 119 PageID# 2403



 1    207
      00:10:02,740 -> 00:10:06,250
2
      stuff you got it wrong and it just
3
      208
4     00:10:04,540 -> 00:10:08,620
      sounded so similar the wording of it
5


6     209
      00:10:06,250 -> 00:10:10,660
7     that it sent a chill down my spine and
8
      210
9     00:10:08,620 --> 00:10:14,529
      then for him to start yelling at me
10

      211
11
      00:10:10,660 ->00:10:16,089
12    after he you know slips up and says says

13    212
      00:10:14,529 -> 00:10:17,589
14
      that he told Tim home cept to keep his
15
      213
16    00:10:16,089 -->00:10:19,269
      mouth shut I said to him why are you
17


18    214
      00:10:17,589 -> 00:10:21,250
19    giving legal advice to Tim home Seth
20
      215
21    00:10:19,269 -> 00:10:24,430
      were you working in collusion with
22

      216
23
      00:10:21,250 ->00:10:26,260
24    mystery working as a team to advise Tim

25    217
      00:10:24,430->00:10:28,120
26
      home Seth you're not an attorney read
27
      218
28    00:10:26,260 -> 00:10:30,550
      DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 39
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 40 of 119 PageID# 2404



 1    Robert steel is not an attorney in any
 2
      219

 3    00:10:28,120 -> 00:10:33,069
      shape or form why was he giving Tim home
4

      220
 5
      00:10:30,550 -> 00:10:34,540
6     Seth very sensitive legal advice it

 7    221
      00:10:33,069 ->00:10:35,319
 8
      appears why was he tell him to keep his
9
      222
10    00:10:34,540 -> 00:10:36,399
      fucking mouth shut
11


12    223
      00:10:35,319-> 00:10:38,290
13    maybe you should have kept his mouth
14
      224
15    00:10:36,399 -> 00:10:40,360
      open maybe you should have the talking
16

      225
17
      00:10:38,290 -> 00:10:43,390
18    as loud as possible right maybe Stephen

19    226
      00:10:40,360 -> 00:10:45,160
20
      Biss is somebody who creeps in there and
21
      227
22    00:10:43,390 -> 00:10:47,199
      tells you to keep quiet until your trial
23


24    228
      00:10:45,160 ~> 00:10:49,630
25    well that's exactly the opposite of what
26
      229
27    00:10:47,199 --> 00:10:51,940
      truthers truth there's a home Seth
28

      DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 40
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 41 of 119 PageID# 2405



 1    230
      00:10:49,630 --> 00:10:53,470
2
      situation or in my situation the exact
3
      231
4     00:10:51,940 -> 00:10:56,019
      opposite of what we should be doing and
5


6     232
      00:10:53,470 --> 00:10:58,329
7     this should have disclosed on day one
8
      233
9     00:10:56,019--> 00:10:59,560
      you should have disclosed on day one
10

      234
11
      00:10:58,329->00:11:02,920
12    that he's represented the Clintons

13    235
      00:10:59,560 -->00:11:05,320
14
      before this is this is crazy swamp
15
      236
16    00:11:02,920 -> 00:11:06,880
      is crazy swap stuff so that's what
17


18    237
      00:11:05,320 ->00:11:08,860
19    Robert David Steele did is he started

20
      238
21    00:11:06,880 ->00:11:10,000
      yelling at me and said I don't like
22

      239
23
      00:11:08,860 ->00:11:11,320
24    where this is heading

25    240
      00:11:10,000 ->00:11:13,089
26
      I don't like where this is leading and
27
      241
28    00:11:11,320 ->00:11:14,620
      DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 41
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 42 of 119 PageID# 2406



 1    then hung up on me right it was the
 2
      242
 3    00:11:13,089 ->00:11:16,570
      weirdest thing I've ever encountered
 4

      243
 5
      00:11:14,620 -> 00:11:17,889
 6    because normally when somebody says to
 7    244
      00:11:16,570->00:11:19,959
 8
      you 1 don't like where this is heading
 9
      245
10    00:11:17,889 -> 00:11:21,970
      where is this heading what are you
11


12    246
      00:11:19,959->00:11:23,740
13    talking about I'm not a prosecutor right
14
      247
15    00:11:21,970 ->00:11:25,389
      are you are you some scam artist or
16

      248
17
      00:11:23,740->00:11:26,970
18    something that you give Tim ohmsett bunk

19    249
      00:11:25,389 -> 00:11:30,070
20
      advice but you're not a lawyer at all
21
      250
22    00:11:26,970 ->00:11:31,959
      right like what does that mean so 1 sent
23


24    251
      00:11:30,070 -> 00:11:33,519
25    him a number oftexts after that weird
26
      252
27    00:11:31,959-> 00:11:35,500
      conversation where again he started
28

      DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS ■ 42
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 43 of 119 PageID# 2407



1     253
      00:11:33,519-->00:11:37,959
2
      yelling at me and then hung up on me
3
      254
4     00:11:35,500 ~> 00:11:39,550
      which law enforcement if law enforcement
5


6     255
      00:11:37,959 ~> 00:11:42,579
7     wants to pull that conversation from
8
      256
9     00:11:39,550 ->00:11:45,339
      Sunday June 16th in the morning 1 would
10

      257
11
      00:11:42,579 -> 00:11:47,769
12    highly encourage them to do so and they

13    258
      00:11:45,339 -> 00:11:50,620
14
      have my phone number already so here's
15
      259
16    00:11:47,769 -> 00:11:52,329
       what I texted Robert Steele and I got
17


18     260
       00:11:50,620 -> 00:11:55,029
19     read receipts on the first to you these
20
       261
21     00:11:52,329 ->00:11:57,339
       read receipts and that on the last two
22

       262
23
       00:11:55,029 -> 00:12:00,459
24     it appears he blocked me because no

25     263
       00:11:57,339 -> 00:12:03,610
26
       delivery no delivery receipt on iMessage
27
       264
28     00:12:00,459 -> 00:12:05,709
       DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 43
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 44 of 119 PageID# 2408




1        you know no read receipt either I so
2
         265
3
         00:12:03,610 --> 00:12:07,420
         here's what 1 texted I don't understand
4

         l266
5         00:12:05,709--> 00:12:12,130
6
          why you would give legal advice to Tim
7         267
         100:12:07,420 -> 00:12:14,050
8
          home Seth 1 don't understand why you
9
          268
10        00:12:12,130 -> 00:12:16,209
          would give legal advice to Tim home Seth
11


12        269
          00:12:14,050-> 00:12:19,870
13        I nor why you referred me to Stephen Biss
14
          1270
          100:12:16,209--> 00:12:22,209
    15
           when mr. bists has defrauded me why did
    16

           271
    17
           00:12:19,870 --> 00:12:25,390
    18     you strongly refer me to him and why the
    19     272
           00:12:22,209 -> 00:12:27,670
    20
           mere curiosity why didn't you just hang
    21
           273
    22     00:12:25,390 -> 00:12:29,769
            up on me no response right but I saw
    23


    24      274
            00:12:27,670 -> 00:12:31,240
    25     I Denny read it normally when you ask
     26
            275

     27
            00:12:29,769 --> 00:12:33,279
           I somebody why'd you just hang up on me
     28
            DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 44
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 45 of 119 PageID# 2409



1     276
      00:12:31,240 -> 00:12:35,920
2
      aren't I entitled to an answer the man
3
      277
4     00:12:33,279 -> 00:12:37,660
      who recommended me to my lawyer don't I
5


6     278
      00:12:35,920 -> 00:12:39,370
7     deserve an answer as to why he started
8
      279

9     00:12:37,660 --> 00:12:41,620
      screaming at me and that hangs up on me
10

      280
11
      00:12:39,370 --> 00:12:44,199
12    this isn't a person I know well it's

13    281
      00:12:41,620 --> 00:12:45,760
14
      like this is some close friend this is
15
      282
16    00:12:44,199 --> 00:12:47,110
      some close friend who got angry at me
17


18    283
      00:12:45,760 --> 00:12:49,120
19     this is somebody I harely even know
20
       284
21     00:12:47,110 -> 00:12:52,240
       whose professional colleague starts
22

       285
23
       00:12:49,120 -> 00:12:55,690
24     screaming at me and then hangs up so I

25     286
       00:12:52,240 -> 00:12:58,420
26
       texted him after that at 4:54 p.m. same
27
       287
28     00:12:55,690 -> 00:13:02,560
       DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 45
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 46 of 119 PageID# 2410




1        day sorry the next day this is Monday
2
         288
         00:12:58,420--> 00:13:04,779
3
         June 17th at 4:54 p.m. and I texted him
4

          289
5
          00:13:02,560 -> 00:13:07,480
6         over iMessage why did you yell at me
7         290
          00:13:04,779--> 00:13:09,250
8
          yesterday then hang up on me I wasjust
    9
          291
10        00:13:07,480 --> 00:13:11,829
          asking about your relationship with
11


12        292
          00:13:09,250 --> 00:13:13,870
13         Stephen Scott this any professional
    14
          1293
    15
          100:13:11,829 -> 00:13:15,080
           relationship you might have aside from
    16

           294
    17
           00:13:13,870 --> 00:13:18,110
    18
           your lawsuit

    19     295
           00:13:15,080 --> 00:13:20,420
    20
           j and was asking about Tim home set whom
    21
            296
    22      00:13:18,110 --> 00:13:23,060
            you have apparently advised with mr.
    23


     24     297
            00:13:20,420 --> 00:13:25,580
     25     bise's help question mark is that
     26
           1298
     27
            00:13:23,060 -->00:13:27,140
            correct for my records no response to
     28
            DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 46
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 47 of 119 PageID# 2411




1        299
         00:13:25,580 -> 00:13:30,350
2
         that one but I saw that he read it on
3
          300
4         00:13:27,140 --> 00:13:32,120
          the same same day so I followed up and I
5


6         301
          00:13:30,350 --> 00:13:34,040
7         said why are you silent on this
8
          302
    9
          00:13:32,120 -> 00:13:39,740
          shouldn't we be telling everyone home
10

          303
11
          00:13:34,040 --> 00:13:41,030
12         Seth needs help and then I my final text
13        ,304
           00:13:39,740 --> 00:13:42,980
    14
          I to him the one that was not received
    15
           305
    16     00:13:41,030 --> 00:13:45,440
           because I guess he blocked me at that
    17


    18     306
           00:13:42,980 --> 00:13:47,630
    19     point I said your silence as well as
    20
            307
    21      00:13:45,440 --> 00:13:49,610
            yelling at me yesterday then hanging up
    22

            308
    23
            00:13:47,630 --> 00:13:51,530
    24      on me I just don't quite understand it
     25     309
            00:13:49,610 ->00:13:54,230
     26
            especially when you're responsible
     27
            310
     28     00:13:51,530->00:13:57,290
             DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS -
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 48 of 119 PageID# 2412




1        solely for referring me to Steven Scott
2
         311
         00:13:54,230--> 00:13:58,970
3
         this why are you angry with me why is he
4

          312
5
          00:13:57,290 --> 00:14:00,800
6
          angry with me right 1 should be angry at
7            313
             00:13:58,970 --> 00:14:02,630
8
             him wasted a year of my time by
    9
             314
10           00:14:00,800 --> 00:14:04,880
             referring me to this lawyer and works by
n


12           315
             00:14:02,630 -> 00:14:08,750
13           himself aside from his wife completely
    14
             316
    15
             00:14:04,880 --> 00:14:10,400
             his own solo practice so why are you
    16
              317
    17
              00:14:08,750 --> 00:14:12,350
    18       I angry with me 1 have a few more
    19        318
              00:14:10,400 --> 00:14:13,430
    20
              questions please call at your earliest
    21
              319
    22        00:14:12,350 --> 00:14:16,010
              convenience
    23


    24         320
               00:14:13,430-> 00:14:18,650
     25        I can also email my questions there is
     26
               321
     27
               00:14:16,010--> 00:14:21,260
              I no response to that and it was not it
        28
                DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 48
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 49 of 119 PageID# 2413




1        322
         00:14:18,650--> 00:14:23,870
2
         appears it is not delivered because I've
3
         323
4         00:14:21,260 -> 00:14:25,790
          been blocked it appears so this is
5


6
             324
          00:14:23,870 --> 00:14:27,380
7            really this isn't okay folks you know to
    8
             325
    9
             00:14:25,790 --> 00:14:29,540
             do this to Tim home Seth and he was a
10

             326
11
             00:14:27,380 -> 00:14:31,570
12           great newspaper reporter and to waste
13           327
             00:14:29,540 --> 00:14:35,000
    14
             the year of my time when I was such a
    15
              328
    16        00:14:31,570 -> 00:14:37,100
              you know this was such a excited Trump
    17


    18        329
              00:14:35,000 --> 00:14:40,100
    19       I supporter back in the day it was so
    20
              330
    21
              00:14:37,100 -> 00:14:42,470
              excited to move here to DC wasn't really
    22

               331
    23
               00:14:40,100 -> 00:14:45,200
    24
               counting on a year of being worn down by
     25        332
               00:14:42,470 --> 00:14:49,760
     26
               people like this but this is not right
        27
               333
        28
               DEFENDANT AM^ENDED rSpONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 49
        Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 50 of 119 PageID# 2414




1        right yeah why is he not angry about my
2
         334
3
         00:14:49,760 --> 00:15:00,170
         15 K being taken and I get no no
4

          335
5
          00:14:52,820 --> 00:15:01,610
6
          recourse and I get no justice yeah I

7        1336
             00:15:00,170 --> 00:15:03,170
    8
             think they were trying to manipulate me
    9
             337
10           00:15:01,610 --> 00:15:05,750
             I had a couple offriends look at my
11


12
             338
             00:15:03,170--> 00:15:08,360
    13       text with my text back and forth with
    14
             1339
             00:15:05,750-> 00:15:10,190
    15
              this and they said wow this is this is
    16
              340
    17        00:15:08,360-> 00:15:12,740
    18        not normal attorney-client relationship
    19        341
              00:15:10,190 -> 00:15:14,180
    20
              and I was like really and they're like
    21
              342
    22        00:15:12,740 ~> 00:15:16,730
             [yeah he's manipulating you
     23


     24        343
               00:15:14,180 ~> 00:15:18,080
     25        he's is psychologically manipulating you
        26
               344
        27     00:15:16,730 ~> 00:15:19,880
              1 is trying to make you feel bad
        28
               DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 50
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 51 of 119 PageID# 2415




1        345
         00:15:18,080 -> 00:15:21,470
2
         shouldn't be trying to alter your
3
         1346
4        00:15:19,880 -> 00:15:24,680
         emotions at all you should just
5


6        347
         00:15:21,470 --> 00:15:27,170
7         represent their case you know it's
8
          348
9
          00:15:24,680 -> 00:15:28,329
         1 certainly for $15,000 I'm entitled to a
10

          349
11
         100:15:27,170 --> 00:15:30,129
12        call back

13        350
          00:15:28,329 --> 00:15:32,619
14
          I'm entitled to a text message right
15
          351
    16    00:15:30,129--> 00:15:34,059
           Steven this appears it appears he lied
    17


    18     352
           00:15:32,619-->00:15:37,980
    19     to me today right we showed you that
    20
           353
    21
           00:15:34,059 ~> 00:15:40,420
           Justia filing you can find it right here
    22

           354
    23
           00:15:37,980 ~> 00:15:45,119
    24     there's his name Steven Scott this

    25     355
           00:15:40,420 ~> 00:15:47,559
    26
            Steven Scopus on the defense team of
    27
            356
    28      00:15:45,119 ~> 00:15:51,489
            DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 51
        Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 52 of 119 PageID# 2416




1        Steven Scott this on the defense team
2
         357
3
         00:15:47,559 --> 00:15:53,529
         1 for William Jefferson Clinton and the
4

          358
5
         100:15:51,489 ->00:15:57,459
6
             place where he was practicing at that
7            359
             00:15:53,529 -> 00:15:58,809
    8
             point in time uh and to text me back and
    9
             360
10           00:15:57,459 -> 00:16:00,910
11
          1 say happy fourth of July
12      1361
         00:15:58,809 -> 00:16:02,739
    13 11 you've been fed more bad Intel I have
    14
              362
    15
              00:16:00,910 --> 00:16:04,360
             jnever represented the Clintons or either
    16
              363
    17        00:16:02,739-> 00:16:07,509
    18
              ofthem or any member oftheir family
    19        364
             I 00:16:04,360--> 00:16:09,610
             II have a good day well I wasn t fed this
    21
               365
    22         00:16:07,509 -> 00:16:13,149
               again I literally just searched for your
     23


     24        366
               00:16:09,610 -> 00:16:15,989
        25     name on Justia and these official court
        26
               367
        27
               00:16:13,149 -> 00:16:19,389
               records come up and here you are as
        28
                DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 52
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 53 of 119 PageID# 2417




1        368
         00:16:15,989 --> 00:16:22,470
2
         clear as day as clear as a bright sunny
3
         369
4        00:16:19,389 -> 00:16:22,470
          day so
5


6         370
          00:16:33,130 --> 00:16:36,130
7         yeah
8
          371
9
          00:16:36,350 -> 00:16:40,740
          well that's that's what 1 want to find
10
          372
11
            00:16:38,610 --> 00:16:43,290
12
          1 out he's been disbarred before he was

13        373

14
          100:16:40,740 -> 00:16:45,300
           disbarred by Virginia for more than a
    15
           374
    16     00:16:43,290 -> 00:16:47,490
           year and I've already contacted the
    17


    18     375
           00:16:45,300 --> 00:16:50,040
    19     Virginia State Bar about him and I've
    20
           376
    21
           00:16:47,490--> 00:16:52,080
           contacted one federal agency and I'm
    22

           377
    23     00:16:50,040-> 00:16:56,040
    24      gonna contact so many more it's just
    25     1378
            00:16:52,080 -> 00:16:58,410
    26
            that the way to do things in DC you
     27
            379
     28     00:16:56,040 --> 00:16:59,880
            DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 54 of 119 PageID# 2418




1        don't want to you don't want a carpetbag
2
         380
3
         00:16:58,410 -> 00:17:01,410
         them you know you don't want to contact
4

          381
5
          00:16:59,880 --> 00:17:04,140
6         a bunch of different agencies because I
7         382
          00:17:01,410--> 00:17:05,910
8
          want to see this first agency look into
9
          383
10        00:17:04,140 -> 00:17:08,190
          Steven Scott this there's a lot of
11


12        1384
          100:17:05,910 -> 00:17:10,230
13        there's a lot of stuff here you know
14
           385
15
           00:17:08,190 --> 00:17:12,210
           this is not the way to treat another man
    16

           386
    17
           00:17:10,230 --> 00:17:13,800
    18     the way 1 was treated by Steven Scott
    19     387
           00:17:12,210 -> 00:17:15,450
    20
           this as I've said before in the
    21
           388
    22     00:17:13,800 --> 00:17:17,130
            newsletter I've never been treated this
    23


    24      389
            00:17:15,450--> 00:17:18,090
    25      bad by another man before in my entire
    26
            390
    27
            00:17:17,130 --> 00:17:22,230
            life
     28
            DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 54
        Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 55 of 119 PageID# 2419




1        391
         00:17:18,090-> 00:17:23,610
2
         right I mean even John Podesta he didn t
3
         1392
4        00:17:22,230 --> 00:17:25,320
          do anything to me right didn't do
5


6            393
             00:17:23,610 --> 00:17:27,600
7            anything to me personally I just
    8
             394
             00:17:25,320-> 00:17:29,720
    9
             stumbled across his emails and this is a
10

             395
11
             00:17:27,600 --> 00:17:32,310
12           guy who personally took my money and
13           396
             00:17:29,720--> 00:17:34,050
    14
              personally wasted a year of my time and
    15
              397
    16       100:17:32,310 --> 00:17:35,940
              may have been leading me to the
    17


    18        398
              00:17:34,050--> 00:17:38,730
    19        slaughter right may have been leading me
    20
              399
    21
              00:17:35,940 --> 00:17:40,920
              to a fate a very similar to what
    22

               400
    23
               00:17:38,730 -> 00:17:42,990
     24       I happened at Tim home Seth and I can read
     25        401
               00:17:40,920--> 00:17:45,570
        26
               to you guys with a former judge emailed
        27
               402
        28
               DEFEnSot                             to PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 55
        Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 56 of 119 PageID# 2420




1        me a friend of ours friend ofours who's
2
         403
3
         00:17:45,570 -> 00:17:51,690
         a former judge if 1 can find it I'll
4
         404
5
          00:17:48,060 -> 00:17:53,790
6         read it for you guys I did demand a
7         405
          00:17:51,690 --> 00:17:55,320
8
          refund and he refused to give one he
    9
          406
10        00:17:53,790--> 00:17:57,840
          refused to give one and it took him
n


12        407
          100:17:55,320 -> 00:18:01,290
13         almost the week took him almost five
    14
           408
    15
           00:17:57,840 --> 00:18:02,700
           days to produce produce his expenses for
    16

           409
    17     00:18:01,290--> 00:18:04,620
    18     me which is weird because it should just

    19     410
           00:18:02,700 -> 00:18:06,960
    20
           be an email away right if you have your
    21
           411
    22     00:18:04,620 -> 00:18:08,640
    23
           1 expenses already reported somewhere you
    24      412
            00:18:06,960--> 00:18:11,190
    25      should just be able to email it to me it
     26
            413

     27
            00:18:08,640 --> 00:18:12,960
            shouldn't take four or five days before
     28
            DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 56
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 57 of 119 PageID# 2421



1        414
         00:18;11,190 --> 00:18:16,680
2
         you need to produce that you know before
3
         415
4        00:18:12,960 -> 00:18:20,280
         you're able to produce that so I'm very
5


6        416
         00:18:16,680-->00:18:22,820
7        very unhappy with the way these things
8
         i417
9
         00:18:20,280 ~> 00:18:22,820
         I have gone
10

         418
11
          00:18:46,040 -> 00:18:52,070
12        and multiple times he tried to drop me

13        419
          00:18:49,460 ~> 00:18:53,780
14
          when I needed his help right he did that
15
          420
16        00:18:52,070 ~> 00:18:56,690
          in the New York case by eight days
17


    18    421
          00:18:53,780->00:18:58,370
    19    before saying hey up dear gonna be goin
20
          422
21
          00:18:56,690 -> 00:19:01,040
           pro se up in New York gonna be
    22

          423
    23
           00:18:58,370 -> 00:19:03,500
    24     representing yourself before this Obama
    25     424
           00:19:01,040 -> 00:19:06,380
    26
           appointed judge Obama appointed federal
    27
           425
    28     00:19:03,500->00:19:08,300
           DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 58 of 119 PageID# 2422



1        Ijudge and he said to me he was he was
2
         426
3
         00:19:06,380 -> 00:19:09,950
         kind of trying to stress me out he was
4

         427
5
         00:19:08,300 --> 00:19:11,840
6        trying to stress me out on the phone to
7        ,428
          00:19:09,950 --> 00:19:14,360
8
         1 me I said to him is this a bad thing
9
         1429
10       ,00:19:11,840 --> 00:19:17,000
          that she's an Obama appointee and he
11


12        430
          00:19:14,360 -> 00:19:20,090
13        said well you better hope that she hates
14
          431
15
          00:19:17,000 --> 00:19:22,310
          The Daily Beast better hope that she
16

          432
17
           00:19:20,090 -> 00:19:24,650
IS         hates The Daily Beast more than she

    19     433
           00:19:22,310 --> 00:19:26,720
20
           hates you and 1 said to him at the time
    21
           434
    22     00:19:24,650 --> 00:19:28,670
           what does that mean what does that mean
    23


    24     435
           00:19:26,720 --> 00:19:30,410
    25     you're my lawyer better hope she hates
    26
           436
    27     00:19:28,670 -> 00:19:31,880
           The Daily Beast more than she hates me
    28
            DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 58
Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 59 of 119 PageID# 2423




 437
 00:19:30,410 --> 00:19:33,440
I why would he hate me at all
 438
 00:19:31,880 -> 00:19:35,870
 I mean I'm sorry why would she hate me

 439
 00:19:33,440 -> 00:19:37,760
 at all for outing a potential child

  440
  00:19:35,870 -> 00:19:39,500
 I trafficker based on WikiLeaks emails
  441
  00:19:37,760 --> 00:19:41,450
  that are very credible why would she

  442
  00:19:39,500 --> 00:19:43,250
  hate that for filing a defamation case

  443
  00:19:41,450 -> 00:19:46,130
  because I don't like being smeared on

  444
  00:19:43,250 --> 00:19:48,740
  the basis of my research which is just

   445
   00:19:46,130 --> 00:19:50,120
   reading some WikiLeaks emails why would
   446
   00:19:48,740 -> 00:19:53,530
   why would that be the outcome why would
   447
   00:19:50,120 -->00:19:53,530
   1 be hated and

   448
   00:20:12,720-->00:20:18,800
   DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS
Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 60 of 119 PageID# 2424



 yeah I'm afraid I'm afraid that was the

 449
 00:20:15,800 -> 00:20:18,800
 scenario

 1450
  00:20:36,330 -> 00:20:42,930
 all right so here's I found it sorry for

 451
 00:20:38,460 --> 00:20:45,360
  the play this is from a friend of ours

  452
  00:20:42,930 --> 00:20:50,090
  who's a former judge and current

  453
  00:20:45,360 --> 00:20:50,090
  practicing attorney and he wrote to me

  454
  00:21:06,480 --> 00:21:09,680
  can't find it more

  455
  00:21:16,700 -> 00:21:21,769
  all right here we go I found it he said

  456
  00:21:19,460 -> 00:21:23,720
  rule 11 is for filing or continuing with

  457
   00:21:21,769 --> 00:21:25,399
   a lawsuit when it is frivolous the

   458
   00:21:23,720 --> 00:21:27,769
   defendants attorneys would have sent you

   459
   00:21:25,399 -> 00:21:30,409
   a letter as a pro se to drop the lawsuit

   DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 60
Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 61 of 119 PageID# 2425



 460
 00:21 -21,169 --> 00:21:32,809
 in her face spines normally it would not

 461
 00:21:30,409 --> 00:21:35,330
 apply an effect based situation but with

 462
 00:21:32,809 -> 00:21:37,549
  an Obama judge it was the real

  463
  00:21:35,330 -> 00:21:39,950
  possibility in my opinion what your

  464
  00:21:37,549 -> 00:21:43,519
  lawyer did to you is disgusting if you

  465
  00:21 -.39,950 --> 00:21:44,359
  pay it any money demand a full refund so

  466
  00:21:43,519 -> 00:21:46,309
  again one more time

  467
  00:21:44,359 --> 00:21:49,700
  this is friend of mine whose former

  468
  00:21:46,309 -> 00:21:52,220
  judge and current attorney an attorney

  469
   00:21:49,700 -> 00:21:54,109
   here on the East Coast a rule evidence

  1470
   00:21:52,220 --> 00:21:56,119
   for filing or continuing with a lawsuit

  1471
   00:21:54,109 -> 00:21:57,499
   DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 61
Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 62 of 119 PageID# 2426



 when it is frivolous the defendants

 472
 00:21:56,119 --> 00:22:00,230
 attorneys would have sent you a letter

 473
 00:21:57,499 -> 00:22:02,539
  as a pro se to drop the lawsuit or face

  474
  00:22:00,230 --> 00:22:04,759
  fines normally it would not apply an

  475
  00:22:02,539 -> 00:22:06,859
  effect based situation but with an Obama

  476
  00:22:04,759 -> 00:22:09,019
  judge it was a real possibility in my

  477
  00:22:06,859 -> 00:22:11,629
  opinion what your lawyer did to you is

  478
  00:22:09,019 -> 00:22:15,440
   disgusting if he paid any money demand a

   479
   00:22:11,629 -> 00:22:17,929
   full refund and Stephen BIST also

   480
   00:22:15,440 --> 00:22:19,730
   threatened to sue me threatened to sue

   481
   00:22:17,929 --> 00:22:22,070
   me when 1 explained him that this is

   482
   00:22:19,730 -> 00:22:23,809
   simply not acceptable right this is not

   DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 62
Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 63 of 119 PageID# 2427



 483
 00:22:22,070 -> 00:22:26,029
 acceptable treatment of another human

 484
 00:22:23,809 --> 00:22:27,710
  being and certainly when you used to

 485
  00:22:26,029 --> 00:22:29,330
  work with the Clintons it's not

  486
  00:22:27,710 -> 00:22:31,070
  acceptable treatment ofthe person he

  487
  00:22:29,330 -> 00:22:33,279
  brought down John Podesta right there's

  488
  00:22:31,070 --> 00:22:41,419
  a material conflict of interest here and

  489
  00:22:33,279 --> 00:22:44,480
  it's simply unacceptable and here's

  490
  00:22:41,419 -> 00:22:46,190
   here's the threat from Steven bish I'll

   491
   00:22:44,480 --> 00:22:52,129
   bring it up on screen so you guys can

   492
   00:22:46,190 -> 00:22:53,330
   see it there's his threat so this is

   493
   00:22:52,129 --> 00:22:55,570
   what this guy meant to be just

   494
   00:22:53,330 -> 00:22:57,379
   DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 63
Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 64 of 119 PageID# 2428



 intimidating me at every step ofthe way

 495
 00:22:55,570 -> 00:22:58,820
 intimidating needed every step ofthe

 496
 00:22:57,379 -> 00:22:59,720
  way and if he thought that I wanted out

  497
  00:22:58,820 -> 00:23:01,820
  what he's done


  498
  00:22:59,720 -> 00:23:03,529
  I'm the person who outed John Podesta so

  499
  00:23:01,820 -> 00:23:05,779
 I he's absolutely wrong I don't like
  500
  00:23:03,529 --> 00:23:08,090
  having $15,000 in the year of my time

  501
  00:23:05,779 -> 00:23:09,919
  wasted and being constantly stressed out

  502
  00:23:08,090 --> 00:23:13,759
  when now I realize that they have been

   503
   00:23:09,919 --> 00:23:16,820
   theatrics theatrics between him and fat

   504
   00:23:13,759 --> 00:23:19,249
   hog Robert David Steele just to stress

   505
   00:23:16,820 -> 00:23:23,869
   me out not to help me out to stress me

   DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 64
Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 65 of 119 PageID# 2429



 506
 00:23:19,249 --> 00:23:26,210
 out so here's what Stephen abyss texted

 507
 00:23:23,869 -> 00:23:28,340
 me and I have copies ofthis with

  508
  00:23:26,210 --> 00:23:30,080
  multiple people it's backed up all over

  509
  00:23:28,340 --> 00:23:30,600
  the place here to put a bullet in my

  510
  00:23:30,080 -> 00:23:32,370
  head


  511
  00:23:30,600 --> 00:23:34,500
  it wouldn't impact the availability of

  512
  00:23:32,370 --> 00:23:37,700
  this information at all and again I'm

  513
  00:23:34,500 -> 00:23:39,960
   contacting everybody absolutely

   514
   00:23:37,700 --> 00:23:42,930
   everybody just giving it time because I

   515
   00:23:39,960 --> 00:23:45,990
   want to see if that first agency that

   516
   00:23:42,930 --> 00:23:48,180
   first agency can do something David I

   517
   00:23:45,990 --> 00:23:49,080
   DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 65
Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 66 of 119 PageID# 2430



 know who you have talked to and what

 1518
  00:23:48,180 -> 00:23:50,700
  you've said

 519
 00:23:49,080 --> 00:23:53,010
 I have voiced recordings ofthe

  520
  00:23:50,700 --> 00:23:55,140
  falsehoods what a creep what does that

  521
  00:23:53,010 --> 00:23:57,750
  even mean you fucking creep does that

  522
  00:23:55,140 -> 00:23:59,250
  mean you watch the live stream does that

  523
  00:23:57,750 --> 00:24:01,950
  mean you used to work for the Clinton

  524
  00:23:59,250 --> 00:24:03,510
  sin you're a fucking midget creep David

  525
  00:24:01,950 -> 00:24:04,260
  I know who you have talked to and what

  526
  00:24:03,510 --> 00:24:06,740
  you've said

   527
   00:24:04,260 -> 00:24:10,290
   I have voice recordings offalsehoods

   528
   00:24:06,740 --> 00:24:12,480
  [tomorrow I will prepare invoices and

   DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 66
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 67 of 119 PageID# 2431



 1    529
      00:24:10,290 --> 00:24:14,550
2
      final accountings I will count to you
3
      530
4     00:24:12,480 -> 00:24:16,980
      for every task performed and every
5


6     531
      00:24:14,550 --> 00:24:20,150
7     minute of my time I assure you all time
8
      532
9     00:24:16,980 --> 00:24:23,190
      will be accounted for from the flat fee
10

      533
11
      00:24:20,150 -> 00:24:26,070
12    $15,0001 will deduct the actual hours

13    534
      00:24:23,190 -> 00:24:28,530
14
      spent on your cases and will refund any
15
      535
16    00:24:26,070 --> 00:24:31,140
      balance left after payment of my fees if
17


18    536
      00:24:28,530 -> 00:24:34,230
19    there is any dispute after you review my
20
      537

21    00:24:31,140 --> 00:24:37,830
      final invoices and accountings I will
22

      538
23
      00:24:34,230 --> 00:24:40,710
24    see you and deposit the 15k in court

25    539
      00:24:37,830 --> 00:24:43,650
26
      pending a determination of what fees you
27
      540
28    00:24:40,710 -> 00:24:46,110
      DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS ■ 67
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 68 of 119 PageID# 2432



1     owe I will not dignify your unjustified
2
      541
3     00:24:43,650 --> 00:24:48,510
      personal attacks have a good day and
4

      542
5
      00:24:46,110 -> 00:24:50,490
6     I've talked I've talked to fnends in

7     543
      00:24:48,510 -> 00:24:51,990
8
      the legal profession and every single
9
      544
10    00:24:50,490 -> 00:24:54,450
      one ofthem has even told me that this
11


12    545
      00:24:51,990 --> 00:24:56,670
13    is bizarre right that normally attorneys
14
      546
15    00:24:54,450 -> 00:24:59,250
      don't threaten to sue you when you ask
16

      547
17
      00:24:56,670 --> 00:25:01,800
18    to see some breakdown of expenses right

19    548
      00:24:59,250 --> 00:25:04,140
20
      I don't feel that $15,000 of work was
21
      549
22    00:25:01,800 -> 00:25:06,270
      done and I wanted to see what it is that
23


24    550
      00:25:04,140 --> 00:25:07,890
25    he had done and I'm not convinced that

26
      551
27    00:25:06,270 --> 00:25:09,960
       what he sent me was satisfactory
28

       DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 68
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 69 of 119 PageID# 2433



1     552
      00:25:07,890 --> 00:25:11,490
2
      and I'm not convinced that the amounts
3
      553
4     00:25:09,960 --> 00:25:16,020
      are accurate because it seems like he's
5


6     554
      00:25:11,490 -> 00:25:17,250
7     done very little work yeah and what's so
8
      555
9     00:25:16,020 --> 00:25:18,900
      bad about what he did is he told me to
10

      556
11
      00:25:17,250 --> 00:25:21,630
12    be quiet the whole time 1 could have

13    557
      00:25:18,900 -> 00:25:23,850
14
      raised hell here in DC 1 could have
15
      558
16    00:25:21,630 -> 00:25:25,860
      raised absolute hell and he told me to
17


18    559
      00:25:23,850 --> 00:25:28,590
19    be quiet for a year now I've lost my
20
      560
21    00:25:25,860 -> 00:25:30,930
      audience thank God the 20 disciples are
22

      561
23
      00:25:28,590 --> 00:25:32,190
24    always here no the 20 viewers are always

25    562
      00:25:30,930 -> 00:25:35,220
26
       here thank you guys so much
27
      563
28    00:25:32,190 -> 00:25:37,020
       DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 69
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 70 of 119 PageID# 2434



 1    you're my extended family but you know
2
      564
3     00:25:35,220 -> 00:25:39,180
      like they knocked me out I was actually
4

      565
5
      00:25:37,020 -> 00:25:40,740
6     making a difference in the world we had

7     566
      00:25:39,180 --> 00:25:43,590
8
      hundreds ofthousands of people is
9
      567
10    00:25:40,740 -> 00:25:44,160
      sending this stuffinstead of20 20 or
11


12    568
      00:25:43,590 --> 00:25:54,360
13    21

14
      569
15    00:25:44,160 -> 00:25:57,480
      or 22 right that was that was sort of my
16

      570
17
      00:25:54,360 -> 00:25:59,100
18    question yeah how is that not a threat

19    571
      00:25:57,480 --> 00:26:01,140
20
      especially when he's an attorney when
21
      572
22    00:25:59,100 -> 00:26:02,760
      I'm stressed out when I'm stressed out
23


24    573
      00:26:01,140 --> 00:26:04,200
25    he knows that I'm down to the last of my
26
      574
27    00:26:02,760 -> 00:26:06,000
      resources he knows what I've been
28

      DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 70
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 71 of 119 PageID# 2435



 1    575
      00:26:04,200 --> 00:26:08,820
2
      through more than anybody because he had
3
      576
4     00:26:06,000 -> 00:26:10,680
      me take him through it in detail to have
 5


6     577
      00:26:08,820 --> 00:26:12,750
 7    a guy who used to work for the Clintons
8
      578

9     00:26:10,680 --> 00:26:15,000
      to have him pick apart everything
10

      579
11
      00:26:12,750 -> 00:26:16,650
12    everything relevant to what's been done

13    580
      00:26:15,000 -> 00:26:18,660
14
      to you and to give over all this
15
      581
16    00:26:16,650 --> 00:26:20,850
      information and then to find out that
17


18    582
      00:26:18,660 -> 00:26:22,830
19    he's not your advocate it's like finding
20
      583
21    00:26:20,850 --> 00:26:24,540
      out that your therapist was a predator
22

      584
23
      00:26:22,830 -> 00:26:26,400
24    you know that's like finding out you've

25    585
      00:26:24,540 --> 00:26:29,550
26
      had a predatory therapist it's like hey
27
      586
28    00:26:26,400 -> 00:26:32,040
      DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 71
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 72 of 119 PageID# 2436



 1    this ain't this ain't okay but grateful
 2
      587
 3    00:26:29,550 -> 00:26:33,900
      grateful because what this guy has done
 4

      588
 5
      00:26:32,040 -> 00:26:35,280
 6    to me is so bad I don't even care about

 7    589
      00:26:33,900 -> 00:26:37,320
 8
      John Podesta anymore
 9
      590
10    00:26:35,280 --> 00:26:39,660
      Red John Podesta could walk by me on the
11


12    591
      00:26:37,320 --> 00:26:42,420
13    sidewalk later today and I would just
14
      592
15    00:26:39,660 -> 00:26:44,790
      wave because he's done nothing to me
16

      593
17
      00:26:42,420 -> 00:26:46,890
18    personally in fact I probably fucked up

19    594
      00:26:44,790 -> 00:26:49,290
20
      his whole life he was an Illuminati
21
      595
22    00:26:46,890 --> 00:26:51,180
      pedalboard paradise land you know I
23


24    596
      00:26:49,290 -> 00:26:52,410
25    probably fucked up his life by sticking
26
      597
27    00:26:51,180 --> 00:26:54,420
      to that story
28

      DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 72
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 73 of 119 PageID# 2437



 1    598
      00:26:52,410 -> 00:26:57,240
 2
      so Podesta's done nothing to me
 3
      599
 4    00:26:54,420 -> 00:26:59,370
      personally as far as I can tell this guy
 5


 6    600
      00:26:57,240 -> 00:27:01,560
 7    wasted a year of my time how do we make
 8
      601
 9    00:26:59,370 --> 00:27:03,120
      this right and again to threaten me when
10

      602
11
      00:27:01,560 -> 00:27:04,560
12    even giving back half ofthat money

13    603
      00:27:03,120 --> 00:27:06,330
14
      would have made such a difference to be
15
      604
16    00:27:04,560 -> 00:27:09,930
      mentally so I feel like I didn't get
17

18    605
      00:27:06,330 --> 00:27:12,120
19    totally just fucking totally grifted you
20
      606
21    00:27:09,930 -> 00:27:14,640
      know it's the solo lawyer who just
22

      607
23
      00:27:12,120 -> 00:27:18,330
24    totally took advantage of me and his

25    608
      00:27:14,640 --> 00:27:20,670
26
      wife that number bounces by the way his
27
      609
28    00:27:18,330 --> 00:27:34,980
      DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 73
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 74 of 119 PageID# 2438



1        wife leaving those voicemails I've tried
2
         610
3
         00:27:20,670 --> 00:27:38,250
         to call that number back here it's not
4

         611
5
         00:27:34,980 --> 00:27:42,240
6        wild isn't that wild and then here's the

7        612
         00:27:38,250 --> 00:27:45,240
8
         voicemail from Stephen Miss 1228
9
         613
10       00:27:42,240 --> 00:27:47,490
         December 28th of last year that gives
11


12       614
         00:27:45,240 -> 00:27:49,350
13        you m idea of how he tried how do you
14
          615
15
          00:27:47,490 -> 00:27:51,240
          try to shake me up I know there's a
16

          616
17
          00:27:49,350 --> 00:27:53,820
18        problem you gotta call me there's just
19        617
          00:27:51,240 --> 00:27:56,700
20
          dramajust drama between him and steel
21
          618
22        00:27:53,820 --> 00:27:57,250
          trying to drive me under but now we get
23


    24    619
          00:27:56,700 --> 00:27:59,170
    25     a hundred

    26
           620

    27
           00:27:57,250 -> 00:28:01,840
           thousand times louder go to massive
    28
           DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 74
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 75 of 119 PageID# 2439



1        621
         00:27:59,170 --> 00:28:04,330
2
         fucking pedophile Podesta's every report
3
         622
4        00:28:01,840 --> 00:28:06,220
         Robert David steel everywhere necessary
5


6        623
         00:28:04,330 --> 00:28:08,020
7        until he's disbarred for life from the
8
         624
9
         100:28:06,220 --> 00:28:09,550
         legal profession because again I've
10

         1625
11
         00:28:08,020 --> 00:28:11,710
12        talked to enough people who have told me
13        626
          00:28:09,550 -> 00:28:14,320
14
          that this guy was predatory to me I'm
15
          627
16        00:28:11,710 --> 00:28:15,670
          not I'm not a little girl right now but
17


18        628
          00:28:14,320 --> 00:28:17,710
19        enough people have told me he's been a
20
          629
21
          00:28:15,670 --> 00:28:39,520
           predator a professional predator that
    22

          630
    23
           00:28:17,710 --> 00:28:41,230
    24     I'm starting to believe and that that

    25     631
           00:28:39,520 -> 00:28:43,420
    26
           procedural issue by the way if 1
    27
           632
    28     00:28:41,230-> 00:28:45,310
           DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 76 of 119 PageID# 2440



1        remember correctly was him telling me
2
         633
3
         00:28:43,420 -> 00:28:47,260
         that Jennings Brown would have to be
4

         634
5
         00:28:45,310 -> 00:28:49,660
6        dropped as a defense did right the
7        635
          00:28:47,260--> 00:28:51,520
8
          person that I wanted to sue cuz he's the
9
          636
10        00:28:49,660 -> 00:28:54,040
         I person who wrote the article about me
11


12       1637
          00:28:51,520 --> 00:28:55,870
13 11 had to be dropped as a defendant this is
         M638
,5 1 00:28:54,040 --> 00:28:57,250
          1 that competent law fair right there oh
16 ■
         '1639
           00:28:55,870-> 00:28:58,780
    18 we got it we gotta drop the lawsuit
    19 I 640
         00:28:57,250 --> 00:29:00,340
         ' against the guy that you want to sue
    21
           641
    22 ||00:28:58,780-> 00:29:02,290
         he's the guy who wrote the article
    23


    24     642
           00:29:00,340 --> 00:29:04,450
    25 I instead we're gonna sue just the parent
    26
           643
    27 I 00:29:02,290 --> 00:29:06,760
            company just the company that owns the
    28
            DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 76
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 77 of 119 PageID# 2441




1        644
         00:29:04,450 -> 00:29:07,930
2
         Daily Beast and The Daily Beast okay
3
         645
4        00:29:06,760 -> 00:29:09,970
         well don't you know that is a lawyer
5


6        646
         00:29:07,930 --> 00:29:12,580
7        don't you know how to add somebody as
8
         1647
9
         100:29:09,970 --> 00:29:13,920
         1 offended and not have it be fucked up
10

         648
11
         00:29:12,580 -> 00:29:16,690
12        haven't you been doing this for decades
13        649
          00:29:13,920 --> 00:29:19,260
14
          you know I have it even filing lawsuits
15
          650
16        00:29:16,690 -> 00:29:19,260
          for that goods
    17


    18    651
          00:29:37,830 --> 00:29:45,529
    19    a student from 10 12:30 on Friday you
    20
          652
    21
          00:29:41,970-> 00:29:51,299
          call is necessary to talk to families
    22

           653
    23
           00:29:45,529 --> 00:29:53,610
    24     aboutjust some procedural issues on the
    25     654
           00:29:51,299 -> 00:29:59,580
    26
           precip you have to file today so give me
    27
           655
    28     00:29:53,610->00:30:02,009
           DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS -
Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 78 of 119 PageID# 2442



 a call when you get this message back ya

 656
 00:29:59,580 --> 00:30:09,360
 know 20 people is correct 20 people it's

 657
 00:30:02,009 -> 00:30:14,369
 more than enough I mean I'm seeing 156

 658
 00:30:09,360 --> 00:30:16,739
 comments so far 156 comments so I mean

 659
 00:30:14,369 --> 00:30:18,389
 how is it still 19 people watching you

 1660
 00:30:16,739 --> 00:30:27,539
  guys,might be right might be more

 661
 00:30:18,389 --> 00:30:30,539
  numbers than that I realize it's not

  662
  00:30:27,539 --> 00:30:32,730
  Trump's job it's not Trump'sjob to look

  663
  00:30:30,539 -> 00:30:35,669
  out for everybody who supports him and 1

  664
  00:30:32,730 --> 00:30:38,460
  realized he's not like not like the MOG

  665
  00:30:35,669 --> 00:30:40,470
  and dad but he sort of is right he's let

  666
  00:30:38,460 -> 00:30:42,480
  all of us go under and it would have

   DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 78
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 79 of 119 PageID# 2443



1     667
       0:30:40,470 -> 00:30:44,879
2
      taken all of a minute to cleared up this
3
      668
4     00:30:42,480 -> 00:30:46,409
      Podesta stuff right to clear this up to
5


6     669
      00:30:44,879 -> 00:30:47,730
7     put that piece of shit in prison at this
8
      670
9     00:30:46,409 -> 00:30:49,980
       joint would have taken all ofa minute
10

      671
11
      00:30:47,730 --> 00:30:53,159
12    instead it's the slow and methodical

13    672
      00:30:49,980 -> 00:30:55,080
14
      takedown of every single one of us right
15
      673
16    00:30:53,159 --> 00:30:57,210
      to home Seth was one of my favorite
17


18    674
       00:30:55,080 --> 00:30:59,669
19     people listen to you about this pedo
20
       675

21     00:30:57,210 -> 00:31:05,549
       gate stuff was one of my favorite people
22

       676
23
       00:30:59,669 -> 00:31:07,950
24     listened to and now he's either rotting

25     677
       00:31:05,549 --> 00:31:10,619
26
       in jail in Crookston Minnesota where has
27
       678
28     00:31:07,950 --> 00:31:13,019
       DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 79
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 80 of 119 PageID# 2444



1     disappeared and you know as ofjust
2
      679
3
      00:31:10,619->00:31:15,809
      earlier today Stephen Scott Busse is
4

      680
5
      00:31:13,019->00:31:17,970
6     still not answering my extremely simply

7     681
      00:31:15,809 -> 00:31:19,649
8
      worded question I'm not trying to be
9
      682
10    00:31:17,970 -> 00:31:21,960
      complicated not trying to be a Riddler
11


12    683
      00:31:19,649 -> 00:31:25,200
13    like cumin on a very simple question
14
      684

15    00:31:21,960 -> 00:31:28,489
       what happened to Tim home Seth why can't
16

      685
17
      00:31:25,200 -> 00:31:28,489
18     he answer that question

19    686
       00:31:45,550 -> 00:31:51,620
20
       yeah I mean now you guys understand more
21
       687
22     00:31:48,200 ->00:31:54,350
       why 1 retired as I figured out how deep
23


24     688
       00:31:51,620 -> 00:31:56,780
25     this is I don't know if I want to be in

26
       689
27     00:31:54,350 -> 00:31:58,250
       DC anymore 1 don't even know if I want
28

       DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 80
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 81 of 119 PageID# 2445



1     690
      00:31:56,780 -> 00:32:01,160
2
      to be in America anymore all right these
3
      691
4     00:31:58,250 --> 00:32:02,900
      people tried to put me in prison the way
5


6     692
      00:32:01,160 -> 00:32:05,510
7     they did to Tim home set that appears
8
      693

9     00:32:02,900 --> 00:32:07,970
      simply because I read John Podesta C
10
      694
11
      00:32:05,510 -> 00:32:10,460
12    mails and Julian Assange is rotting away

13    695
      00:32:07,970 -> 00:32:13,160
14
      and nobody seems to care he's in
15
      696
16    00:32:10,460 -> 00:32:16,179
      solitary confinement in Belmarsh and the
17


18    697
      00:32:13,160 --> 00:32:18,320
19    UK awaiting transferred here in the US
20
      698
21    00:32:16,179 -> 00:32:20,690
      and it's like nobody cares anymore
22

      699
23
      00:32:18,320 -> 00:32:24,040
24    everybody's all happy with why he's so

25    700
      00:32:20,690 --> 00:32:24,040
26
      happy that there's no justice
27
      701
28    00:32:49,330 --> 00:32:55,029
      DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 81
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 82 of 119 PageID# 2446



1     and it's it's sunny Robert Steele that
2
      702

3     00:32:52,659 --> 00:32:56,379
      jhone conversation with him before he
4

      703
5
      00:32:55,029 --> 00:32:58,179
6     started getting nasty

7     704
      00:32:56,379 --> 00:33:01,299
8
      3efore I started getting nasty with me
9
      705
10    00:32:58,179 -> 00:33:04,330
      weird he tells me that I should I should
11


12    706
      00:33:01,299 --> 00:33:06,580
13    team up with Dustin Deimos and he's like
14
      707
15    00:33:04,330 -> 00:33:08,169
      Dustin emotes working on hole watch
16

      708
17
      00:33:06,580 -> 00:33:09,039
18    illegal stuff to take down the

19    709
      00:33:08,169 ->00:33:11,499
20
      censorship
21
      710
22    00:33:09,039 -> 00:33:13,899
       Dustin Deimos you mean the felon dust
23


24     711
       00:33:11,499->00:33:15,639
25     and Krieger you mean cute art felon dust
26
       712

27     00:33:13,899 -> 00:33:16,720
       and Krieger but I don't believe even
28

       DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 82
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 83 of 119 PageID# 2447



1     713
      00:33:15,639-> 00:33:19,029
2
      voting for Trump
3
      714
4     00:33:16,720 -> 00:33:20,499
      Fallon Dustin Krieger you mean him the
5


6     715
      00:33:19,029 -> 00:33:21,789
7     guy who's been reading your posts about
8
      716
9     00:33:20,499 -> 00:33:23,679
      me for the last year and a half
10

      717
11
      00:33:21,789 --> 00:33:27,429
12    calling me fake Mogga and evil and all

13    718
      00:33:23,679 -> 00:33:31,090
14
      this stuff okay to serial felon dust the
15
      719
16    00:33:27,429 --> 00:33:34,570
      Krieger I don't want to work with him or
17


18    720
      00:33:31,090 -> 00:33:36,759
19    many also Robert David Steele asked me
20
      721
21    00:33:34,570 --> 00:33:38,859
      if I want to testify iff want to
22

      722
23
      00:33:36,759 --> 00:33:41,440
24    testify for his court case against

25    723
      00:33:38,859 -> 00:33:43,809
26
      Goodman no I don't want to testify if
27
      724
28    00:33:41,440 -> 00:33:45,789
      DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 83
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 84 of 119 PageID# 2448



 1    you dragged me in to testify I'm gonna
 2
      725

 3    00:33:43,809 -> 00:33:48,129
      tell the judge and I'm gonna tell the
4

      726
5
      00:33:45,789 --> 00:33:49,929
6    jury that I think you're a fat fraud I

7     727
      00:33:48,129-> 00:33:52,690
8
      think you're a fat frog who may have
9
      728
10    00:33:49,929 --> 00:33:54,609
      never fully left the CIA and I think you
11


12    729
      00:33:52,690 -> 00:33:56,289
13    have a little scheme to destroy truthers
14
      730

15    00:33:54,609 --> 00:33:57,999
      you don't have the resources to deal
16

      731
17
      00:33:56,289 -> 00:33:59,830
18    with this shit and that's what I believe

19    732
      00:33:57,999 -> 00:34:02,109
20
      that's what 1 truly believe at this
21
      733
22    00:33:59,830 -> 00:34:03,999
      point in time given the information that
23


24    734
      00:34:02,109 --> 00:34:05,950
25    we've surfaced and so if you're to have
26
      735
27    00:34:03,999 --> 00:34:08,619
      me testify in your court case Robert
28

      DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 84
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 85 of 119 PageID# 2449



 1    736
      00:34:05,950 --> 00:34:10,599
 2
      David Steele you fat swamp hog you
 3
      737
4     00:34:08,619 --> 00:34:13,960
      already have me testify I don't think
5


6     738
      00:34:10,599 --> 00:34:15,639
7     it'd work out in your favor and I think
8
      739
9     00:34:13,960 --> 00:34:18,129
      you're an anti-semite Robert David
10

      740
11
      00:34:15,639 --> 00:34:20,290
12    Steele your random outbursts about Jews

13    741
      00:34:18,129 --> 00:34:22,359
14
      and stuffI don't think testifying would
15
      742
16    00:34:20,290 -> 00:34:25,270
      really go in your favorite and I'm not a
17


18    743
      00:34:22,359 -> 00:34:27,520
19    person who really cares not a person who
20
      744
21    00:34:25,270 -> 00:34:30,129
      cares that much when people criticize my
22

      745
23
      00:34:27,520 -> 00:34:32,559
24    my background I don't really care they

25    746
      00:34:30,129 -> 00:34:35,559
26
     just the whole the whole cake together
27
      747
28    00:34:32,559 -> 00:34:37,869
      DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 85
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 86 of 119 PageID# 2450



1     this fat hog this fat hog go he's
2
      748
3     00:34:35,559 --> 00:34:40,389
      rambling about AIPAC and the Israelis
4

      749
5
      00:34:37,869 -> 00:34:43,030
6     and stuffthis fat hog tried to destroy

7     750
      00:34:40,389 --> 00:34:45,429
8
      me it appearsjust because I read put us
9
      751
10    00:34:43,030 -> 00:34:49,419
      as emails and it appears that he also
11


12    752
      00:34:45,429 --> 00:34:50,770
13    misled Tim home set and when when he

14
      753
15    00:34:49,419->00:34:53,109
      says I don't like where this is leading
16

      754
17
      00:34:50,770 -> 00:34:54,940
18    and then it starts yelling at me and

19    755
      00:34:53,109 -> 00:34:58,089
20
      hangs up I don't like where this is
21
      756
22    00:34:54,940 -> 00:35:00,250
      heading what does that even mean I'm not
23


24    757
      00:34:58,089 -> 00:35:01,359
25    a prosecutor you start freaking out on
26
      758
27    00:35:00,250 -> 00:35:02,290
      me and said I don't like where this is
28

      DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 86
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 87 of 119 PageID# 2451



1     759
      00:35:01,359 -> 00:35:04,930
2
      going
3
      760
4     00:35:02,290 -> 00:35:07,750
      where is this going wait a second wait a
5


6     761
      00:35:04,930 -> 00:35:10,930
7     second here huh let me be Columbo for a

8
      762
9     00:35:07,750 --> 00:35:13,660
      second one more question mr. Steele are
10

      763
11
      00:35:10,930 -> 00:35:16,000
12    you referring truthers who cover Podesta

13    764
      00:35:13,660 --> 00:35:19,720
14
      and the Clintons to expensive
15
      765
16    00:35:16,000 --> 00:35:21,910
       complicated litigation with with with
17


18     766
       00:35:19,720 -> 00:35:24,190
19     this are you referring them it's a
20
       767
21     00:35:21,910 -> 00:35:26,710
       complex litigation for the sole intent
22

       768
23
       00:35:24,190 --> 00:35:36,460
24     of bringing those people down simple

25     769
       00:35:26,710 --> 00:35:39,160
26
       question but I don't mean to seem like a
27
       770
28     00:35:36,460 -> 00:35:41,140
       DEFENDANTS AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 87
    Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 88 of 119 PageID# 2452



1 11 snowflake retiring on you guys don't
^ '1771
3 I 00:35:39,160->00:35:44,140
  _ I mean to be a snowflake it's after
4'
  "772
^ "00:35:41,140->00:35:45,820
6 11 finding out that he used to you sort
7 1 773
0
       00:35:44,140
              '
                    -> 00:35:46,330
    11 with the Clintons I can't deal with this
9
        774
10 1100:35:45,820 -> 00:35:48,250
        anymore


12 II775
     00:35:46,330 -> 00:35:50,020
13 111 don't I'm done with videos just doing
14 nyyg
,5 1100:35:48,250 -> 00:35:52,330
        this there's a public record of what was
16 ■■
    ''777
   "00:35:50,020 -> 00:35:53,740
1 g 11 done to me I'm done with this keep
19 11778
   .,00:35:52,330 -> 00:35:55,720
20 I
     reading the website because we're gonna
21 "
     "119
22 1100:35:53,740 -> 00:35:57,880
        we're gonna keep putting articles out on

24 II780
        00:35:55,720 -> 00:36:01,870
25 11 their article coming out tomorrow night
26 nygj
27 1100:35:57,880 -> 00:36:04,060
        a new one on the homepage and as far as
28 ;■
        DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 88
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 89 of 119 PageID# 2453



 1    782
      00:36:01,870 --> 00:36:07,420
2
      me I'm done you know this is no longer
3
      783
4     00:36:04,060 --> 00:36:09,070
      fun for me if I had a fear of death
5


6     784
      00:36:07,420 -> 00:36:10,660
7     would be a little bit scary but I don't
8
      785
9     00:36:09,070 -> 00:36:12,100
      these peda bores I don't like what
10

      786
11
      00:36:10,660 -> 00:36:14,200
12    they've done don't like they've done

13    787
      00:36:12,100 --> 00:36:16,270
14
      with my country or with the political
15
      788
16    00:36:14,200 --> 00:36:17,830
      situation and I don't fear them even a
17


18    789
      00:36:16,270 -->00:36:19,540
19    little bit and if they were to come here
20
      790
21    00:36:17,830 ~> 00:36:24,640
      and try to harm me I don't think you
22

      791
23
      00:36:19,540 -> 00:36:26,980
24    would nl2 for them and 1 appreciate the

25    792
      00:36:24,640 ~> 00:36:27,790
26
      support so far but I know this is where
27
      793
28    00:36:26,980 -> 00:36:30,460
      DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 89
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 90 of 119 PageID# 2454



 1    it ends for me

 2
      794
 3    00:36:27,790 --> 00:36:32,290
      these I put my faith in this man Stephen
 4

      795
 5
      00:36:30,460 -> 00:36:33,970
 6    Scott this I put a lot offaith in him

 7    796
      00:36:32,290 --> 00:36:35,650
 8
      that I normally would not put in the
 9
      797
10    00:36:33,970 -> 00:36:38,980
      person that I don't know that well the
11


12    798
      00:36:35,650 -> 00:36:40,810
13    Robert Steele and Steve this is wife
14
      799
15    00:36:38,980 --> 00:36:43,570
      telling me how much they care about my
16

      800
17
      00:36:40,810 -> 00:36:46,900
IS   journalism I bought it hook line and

19    801
      00:36:43,570 -> 00:36:48,760
20
      sinker auto hook line and sinker and I
21
     802
22   00:36:46,900 --> 00:36:51,220
      was almost taken to the slaughter
23

24   803
     00:36:48,760 -> 00:36:53,470
25   thankfully some strong intuition
26
     804
27   00:36:51,220 -> 00:36:56,320
     combined with a few watchful protectors
28

     DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 90
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 91 of 119 PageID# 2455



 1    805
      00:36:53,470 --> 00:36:57,040
 2
      it is true that not everybody in DC is
 3
      806
 4    00:36:56,320 -> 00:36:58,900
      total garbage
 5


 6    807
      00:36:57,040 --> 00:37:03,100
 7    because I have some watch the protectors
 8
      808
 9    00:36:58,900 --> 00:37:06,670
      who said hey this is not this is not
10

      809
11
      00:37:03,100 -> 00:37:08,230
12    adding up at all you know and thankfully

13    810
      00:37:06,670 --> 00:37:10,030
14
      I have those people to say you got a
15
      811
16    00:37:08,230 --> 00:37:11,410
      look you gotta look at the downside like
17


18    812
      00:37:10,030 --> 00:37:13,570
19    that former judge telling me that 1
20
      813
21    00:37:11,410-->00:37:15,850
      could have been hit then have been hit
22

      814
23
      00:37:13,570 ~> 00:37:18,370
24    with with fines for go

25    815
      00:37:15,850 ~> 00:37:20,710
26
      in their pro se I kiss a case this
27
      816
28    00:37:18,370 -> 00:37:22,720
      DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 91
          Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 92 of 119 PageID# 2456



      1
                                                         EXHIBIT C
     2
                              Transcript ofphone interview with General William Keman
     3
            1
     4     00:00:00,030 -> 00:00:06,060
     5
           morning general Keman can you hear me alright? I can yeah okay thank you
     6     2
           00:00:06,060 -> 00:00:14,969
     7     for speaking with me yeah no problem there's a slight delay what I've
     8
           3
     9     00:00:14,969 -> 00:00:23,519
           basically got a hole in my spinal cord from parachuting and it puts blood on my
 10


 11
           00:00:23,519 --> 00:00:32,820
 12        brain and is basically robbing my my hearing but have trouble fixing this
 13


 14
           00:00:32,820 -> 00:00:38,600
           thing so you just have to bear with me here I'm very sorry to hear that
 15
          6
 16       100:00:41,510 -> 00:00:45,210
 17
           well just something I got to deal with yeah

18
          00:00:45,210 --> 00:00:50,789
19        before we begin sir do I have your permission to record the call so I can
20


21        00:00:50,789 -> 00:00:55,620
          make a transcript that will be used as evidence in this lawsuit against   me
22


23
          00:00:55,620 --> 00:00:58,340
24        coming from Robert David Steele

25        10

26
          00:00:58,340 -> 00:01:01,720
          Yeah sure no problem
27
          11
28        00:01:01,720 --> 00:01:05,060
          DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 103
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 93 of 119 PageID# 2457



1     okay
      lave you had an opportunity to review 12
2


3
      00:01:05,180--> 00:01:10,320
       lis document background information on Robert David Steele and the other people
4


5
      .0:01:10,320 --> 00:01:18,689
6     were going to talk about yeah 1 did review what you sent me today had an
7
      00:01:18,689-> 00:01:29,090
S
      opportunity to to look through it little convoluted here is what appears to be a
9


10    00:01:29,090 -> 00:01:35,880
11
      real screwy situation with this guy you know yeah so you don't recognize this
12     16
      00:01:35,880 --> 00:01:40,020
13     individual you never worked with him in the development of the NATO open-source
14
       17

15     00:01:40,020 ~> 00:01:47,520
       intelligence handbook as he claims
16     I do not know this guy as far as I know
17
       18
18     00:01:47,520 ~> 00:01:54,500
       I may have run across him but I do not know Steele or any of the other people
19

       19
20
       00:01:54,509 --> 00:02:00,080
21     that that you sent me information on right but of course in the book the NATO
22     20
       00:02:00,090 ~> 00:02:04,680
23
       open-source intelligence handbook you reference this open source solutions
24
       21
25     00:02:04,680 ~> 00:02:09,680
       company as a contributor is that correct?
26


27     22
       00:02:09,680 ~> 00:02:20,760
28     the the pamphlet that that was done by SACLANT was a collaborative effort by
       DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 104
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 94 of 119 PageID# 2458




      23


3 I 00:02:20,770-> 00:02:30,390
       the the SACLANT staff which of course was a multinational staff that was done

       24
       00:02:30,390 --> 00:02:41,560
5 11 for the the joint and multinational command that that I commanded ofcourse
7 ||25
       00:02:41,560 --> 00:02:47,620
       I put the forward on it I was asked if I wrote that I did not it was a

       26
10 1100:02:47,620->00:02:55,240
       collaborative effort by by the SACLANT staff right and in this paragraph
11


12     27
       00:02:55,240-> 00:03:01,540
13 11 in your forward you say this publication has benefited greatly from the continued
14
       28
,5 1100:03:01,540->00:03:07,810
       collaboration between my staff and the staff of open source solutions inc I
16

       29
17
          00:03:07,810 -> 00:03:12,880
]g 11 think this is the main source ofdisagreement between Robert David Steele
19 ||30
          00:03:12,960 -> 00:03:20,260
20
          and the reporting that we've done he claims that he is somehow part of open
21
          31
22 1100:03:20,260 -> 00:03:28,520
     ..source solutions but I'm unable to find
1'\ I I
          any information online to corroborate what he says
24 "
     "32
25 1100:03:30,720-> 00:03:38,860
          well I know nothing about Steele having anything to do with writing this and I
26 I

27 1133
     00:03:38,860-> 00:03:47,010
28 11 saw where he claimed that he wrote 85% ofthis I find that very hard to believe
          DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 105
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 95 of 119 PageID# 2459



1

      34
2


3
      00:03:47,010 -> 00:03:53,680
      unquestionably we do use contractors from time to time but given the type of
4

      35
5
      00:03:53,680 --> 00:03:58,720
6     document of course I'm going back eighteen years now but given the type of
7     36
      00:03:58,720 -> 00:04:04,600
S
      document that that was we would have used the subject matter experts from the
9
      37
10    00:04:04,600 --> 00:04:09,580
      SACLANT staff to put that document together so the notion that one
11


12    38
      00:04:09,580-> 00:04:14,680
13    individual would have written 85% of it is not compatible with what you're
14
      39
15    00:04:14,680 --> 00:04:17,380
       describing right?
16

      40
17
       00:04:17,460 -> 00:04:24,160
18     oh no
       I find it highly unlikely that one
19

       41
20
       00:04:24,360--> 00:04:31,000
21     person could have written that it is too complex a document for one individual to
22     42
       00:04:31,000-> 00:04:35,120
23
       have written that too many different disciplines and things like that this is
24
       43
25     00:04:35,220 --> 00:04:39,300
       a document over 50 pages
26


27     44
       00:04:39,300 --> 00:04:42,060
28     I'm sorry say that again
       DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 106
Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 96 of 119 PageID# 2460




 45
 00:04:42,060 -> 00:04:44,600
 it's a it's a lengthy document over 50 pages and I


 46
 00:04:44,720 --> 00:04:49,759
 presume it covers too many different subjects for one person to have written
 47
 00:04:49,759 --> 00:04:55,220
 the whole thing that's correct
 this would have been this would have

 48
 00:04:55,220 --> 00:05:02,330
 I been done by various people within the staffthat had staff expertise in the
 49
 00:05:02,330--> 00:05:08,660
  various areas ofthat of that document it was like I said it would have been a

  50
  00:05:08,660-> 00:05:13,460
  collaborative effort it would have been staffed numerous times within the within
  51
  00:05:13,460-> 00:05:20,160
  the headquarters and then subsequently approved by the by the chiefof staff
  52
  00:05:20,160 -> 00:05:27,460
  before it went to me for final approval mm-hmm and do you recall speaking well
  53
  00:05:27,470 --> 00:05:32,060
  sorry it was an email communication with this person who presented herself as Pat
  54
  00:05:32,060-> 00:05:39,260
  Ingraham who I believe is Susan Lutzke you remember that email exchange right?
  55
  00:05:39,280 --> 00:05:47,380
  Yeah,I just vaguely remember that that conversation or email
  DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 107
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 97 of 119 PageID# 2461



1

      56
2
      00:05:47,380 --> 00:05:52,340
3      don't recall whether it was a

4     :elephone conversation or an email but I
5
      57

6     00:05:52,340--> 00:05:58,130
      was basically asked if if I wrote that and I think I told her or the same thing
7

      58
8
      00:05:58,130 --> 00:06:06,500
9     that all I did was put the forward on it that this was a staff effort by by
10    59
      00:06:06,500 --> 00:06:10,460
11
      SACLANT yeah
12    separately I've been in touch with Susan

13    60
      00:06:10,460 -> 00:06:14,820
14
      Lutzke she's shared the email between you and
15
      61
16    00:06:14,820 -> 00:06:19,460
      her that's how 1 got your email address that's how you and 1 got in touch for
17


18    62
      00:06:19,460 -> 00:06:23,020
19    this phone call so 1 believe she was deceiving you there and I'm not sure
20
      63

21    00:06:23,020 -> 00:06:28,180
       exactly what her purpose was but she is not Pat Ingraham
22

      64
23
       00:06:29,160 -> 00:06:33,520
24     Yeah 1 was very surprised

25    65
       00:06:33,620 --> 00:06:42,620
26
       when 1 got that that request from her these documents these manuals and staff
27
       66
28     00:06:42,620 --> 00:06:51,080
       DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 108
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 98 of 119 PageID# 2462



1     documents are always done as a collaborative effort by the staff you
2
      67
3     00:06:51,080 --> 00:06:58,099
      oiow as a commander I might sign offon it to bring attention to the fact that
4


5
      68
6     00:06:58,099 -> 00:07:04,580
      i;his is an important document and approved at at the headquarters level
7

      69
8
      00:07:04,580 --> 00:07:13,130
9     but obviously it's not something that that me as the commander wrote right and
10    70
      00:07:13,130-> 00:07:17,900
11
      would you have directly interfaced with individuals who did write it or you're
12
      71
13    00:07:17,900 --> 00:07:21,820
      just sort of overseeing it as a project?
14


15    72
      00:07:22,380 --> 00:07:33,560
16    right okay hang on just a minute my phone that captures your voice
17
      73
18    00:07:33,560 --> 00:07:42,340
       message is being delayed but...           1 can rephrase 1 don't know why this
19

      74
20
       00:07:42,340 --> 00:07:50,500
21     individual would would indicate that he wrote this because these these type

22     75
       00:07:50,500 -> 00:07:58,140
23
       manuals are always something that that is done at a staff level I see I see
24
       76
25     00:07:58,160-> 00:08:04,510
       and the third individual David George Sweigert retired US Air Force and
26


27     77
       00:08:04,510-> 00:08:09,900
28     contract employee of various agencies have you ever seen this guy before?
       DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 109
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 99 of 119 PageID# 2463



1

      78
2
      00:08:11,060 --> 00:08:14,740
3      don't know this individual at all

4     79
      00:08:14,780-> 00:08:21,100
5
      yeah I mean I you know you've got good pictures on him and everything else
6
      80
7     00:08:21,100--> 00:08:29,150
      obviously somebody that also was a defense contractor from time to time he
8


9     81
      00:08:29,150-> 00:08:33,560
10    could have been in the headquarters but I never I never recalled meeting him or
11
      82
12    00:08:33,560 --> 00:08:40,920
      seeing him
13    could've he had a a periodic contract
14
      83

15    00:08:40,920 --> 00:08:45,660
      at Booz Allen Hamilton or somebody like that working in the headquarters yes but
16

      84
17
       00:08:45,660--> 00:08:50,130
18     I don't I don't remember ever meeting him of course I'm just trying to

19     85
       00:08:50,130 -> 00:08:54,300
20
       determine why these individuals would have selected this book I mean they're
21
       86
22     00:08:54,300--> 00:09:01,019
       so persistent in their efforts to stop me from reporting on things their
23


24     87
       00:09:01,019 --> 00:09:06,600
25     explanation of simply not liking my news program can't possibly be the real
26
       88
27     00:09:06,600 -> 00:09:11,550
       explanation for their multiple lawsuits they've brought against me and constant
28

       DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 110
    Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 100 of 119 PageID# 2464



1        89
         00:09:11,560 --> 00:09:15,020
2
         harassment and defamation
3        so listen General thank you veiy much

4

         90
5
         00:09:15,020 --> 00:09:18,320
6        for your time I think that's really all I needed to ask you 1 really appreciate
7        91
         ,00:09:18,320-> 00:09:25,320
8
         you sharing that information with me and I hope you feel alright and can get
9
         92
10       100:09:25,320 -> 00:09:28,000
         I some treatment for this condition
11


12        93
          00:09:28,900 --> 00:09:32,380
13        yes it's always upsetting when
14
          94
15
          00:09:32,380-> 00:09:38,000                                              _ .
          people take credit for other people's work why somebody unless they're just
16

          95
17
          00:09:38,000--> 00:09:46,860
18        trying to fatten their resume by taking credit for something like this is beyond
    19    96
          00:09:46,860 --> 00:09:52,290
20
          me why somebody would try to take this credit but it's this is obviously a
    21
          97
    22    00:09:52,290--> 00:10:00,860
           staff document that was worked for months and approved by a multinational
    23


    24     98
           00:10:00,860--> 00:10:10,380
    25    I headquarters so I it's just absolutely beyond a doubt something that the
    26
           99
    27     00:10:10,380 -> 00:10:15,920
           headquarters put together are not one
    28     individual I understand it's too complicated a document
           DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 111
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 101 of 119 PageID# 2465



1

      100
2
      00:10:15,920--> 00:10:20,880
3     yeah one last question with regard to the lawyer representing mr. Steele this
4     101
      00:10:20,880-> 00:10:25,680
5
      Steven s Biss as I mentioned in the document I have reason to believe that
6
      102
7     00:10:25,680 -> 00:10:30,750
      Robert David Steele has put Biss in touch with the House Intelligence
8


9     103
      00:10:30,750 --> 00:10:36,320
10    Committee ranking member Devon Nunez and has encouraged Nunez to bring a lawsuit
11
       104
12    00:10:36,320 -> 00:10:42,880
      against the software company social media giant Twitter and various
13

       105
14
      00:10:42,880 --> 00:10:49,180
15    co-defendants I have reason to suspect Biss is in a regular practice of

16     106
      00:10:49,190 ~> 00:10:53,380
17
      engaging in these fraudulent lawsuits and I'm speculating when I say this but
18
       107
19     00:10:53,390 ->00:10:58,580
       I believe they're targeting mr. Nunez in an effort to damage his reputation
20


21     108
       00:10:58,580 -> 00:11:04,130
22     because I've read their lawsuit and it has virtually no hope of succeeding it
23
       109
24     00:11:04,130 -> 00:11:10,700
       has already served to basically be the source ofridicule for mr. Nunez who of
25

       110
26
       00:11:10,700->00:11:15,680
27     course was closely associated with championing president Trump's claims of

28     111
       DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 112
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 102 of 119 PageID# 2466



1     00:11:15,680->00:11:20,120
      innocence during the time that the Robert Mueller investigation was going on
2


3
       12
4     00:11:20,120 --> 00:11:24,280
      do you have any advice as to what i might be able to do to alert mr. Nunez
5


6     113
      00:11:24,280 -> 00:11:29,240
7      've tried contacting his office and no success
8
       114

9     00:11:29,520 ->00:11:31,900
      that's very disappointing
10

       115
11
      00:11:32,800 -> 00:11:34,060
12     Yeah

13     116
       00:11:36,240 -> 00:11:41,320
14
       any any advice as to what I might be able to do do you have any contacts who
15
       117
16     00:11:41,320 -> 00:11:47,360
       could possibly raise an alert to mr.
17
       Nunez as to the activities ofthese individuals?
18
       118
19     00:11:48,200 -> 00:11:54,660
       I don't the only thing that
20
       I could possibly suggest that there
21
       119
22     00:11:54,660 -> 00:12:02,960
       there may be still a staff trail within SACLANT headquarters of the staffing
23


24     120
       00:12:02,960 -> 00:12:08,030
25     ofthat document even though it's 18 years ago there still could be in the
26
       121

27     00:12:08,030 -> 00:12:13,700
       files you know those things are pretty heavily staffed within the headquarters
28

       DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS -113
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 103 of 119 PageID# 2467



1     122
      00:12:13,700 -> 00:12:21,290
2
      and there may be something still in the files and in SACLANT the staffing of
3
      123
4     00:12:21,290--> 00:12:26,680
      that document even though it was 18 years ago to show how that thing was
5


6     124
      00:12:26,690 -> 00:12:34,460
7     ultimately approved well yeah I don't know that it would be necessary to go to
8
       125

9     00:12:34,460 -> 00:12:40,100
      those lengths I think your statements here definitely serve to counteract
10

       126
11
      00:12:40,100 -> 00:12:45,080
12     Robert David Steele's ridiculous claims and I definitely appreciate your time

13     127
       00:12:45,080 -> 00:12:48,480
14
       this morning general thank you very much
15
       128
16     00:12:48,820 --> 00:12:53,280
       yeah I mean it is a ridiculous claim but
17


18     129
       00:12:53,580 --> 00:12:59,920
19     but if he's trying to take credit for it and and
20
       130
21     00:12:59,930 -> 00:13:06,710
       trying to use that as the defamation of character against you I mean it may be
22

       131
23
       00:13:06,710->00:13:11,300
24     another another outlet for you yeah all right well I appreciate that I will

25     132
       00:13:11,300 ->00:13:15,000
26
       follow up thank you very much sir have a good morning
27
       133
28     00:13:15,000 -> 00:13:17,340
       DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 114
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 104 of 119 PageID# 2468



1     okay Jason good luck to you
2
       34
3     00:13:17,340 -> 00:13:19,860

4     take care

5


6


7


8


9


10


11


12


13


14


15


16


17


18


19


20


21


22


23


24


25


26


27


28

       DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 115
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 105 of 119 PageID# 2469



1                                                                                         EXHIBIT D

2                                                     hOViiWtlOr^ro -
                                                                                                                                                                                                       0 A ®
       Home   Tools

                                                                                                      k -5 © ®                                                                                                   0
              0 til a
3
                                             Rebct D4v«i


4


5
                                                                                                                                                       WMM VVAMI^IW



                                                    NOMINATION FOR THE NOBEL PEACE PRIZE
6

                                                                                                                                                         tCKAtj   eSMaSOMASBtilHl

7
                                                                           Robert David Steele                                                                    (H




8

                                                   for teadenhip in redirecting the craft ofinteliigence(dedsion-sopport)                                                                        0 Cp(n<tiePt*
9
                                             owayfro/rt spiet and secrecy enabling war and waste, toward open sources and
                                             methodsfavorable to peace end prosperity.
10


11


12
                                              Nomination Narrative                        -                                                    —

                                              Nacrcnec'aVcsiennMiGraohws..                    -           —                               •-       ®

13                                            Nomnee't Summary BiotraAhy                      -        -          --       -         -          *
                                              Nomnee'aClwoniolefy—                                            -                      —-        -5
                                              Nomnee'a Selected Publications                          -                -       -               '
14
                      .' I                                                                        "                                                            ' -■■■■
15                                                                                                                                                                                                   ©

16     3 ©                   109% ♦   is '                                                                                     Document Properties

                                                                                                                  Security         Fonts       Initial Vinv/      Custom       Advanced
17                                                                   Description

                                                                               File: NOMINAT10N-FOR-THE-NOBEL-PEACE-PRlZE-Robert-Davltl-Slcele.pd(
18                                                                             Title; T
                                                                          Author: : RobertSteale
19
                                                                         Subject:

                                                                        Keywords:
20


21
                                                                         Creatcd:      1/11/17,7:36:51 PM                                                                    Additional Metadata..

                                                                         Modified:     1/11/17,7:38:61 PM
22
                                                                     Application: Microsoft^ Word 2010

23      L PEACE PRIZE                                                Advanced

                                                                        PDF Producer.                 Microsoft^ Word 2010

24                                                                        PDF Version:                1.5 (Acrobat 6.x)
                                                                               Location:              Macintosh HO:Users:iasangoadman:DocuiTtents:RDS lawsuit:
25                                                                              File Size:            902.46 KB (924,120 Bytes)
                                                                            PageSize:                 8.S0x11.00in                                             Number of Pages:        10
26     ile                                                                Tagged PDF:                 Yes                                                        Fast Web View:        No


27


28

       DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 116
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 106 of 119 PageID# 2470



                                                                        EXHIBIT E




               Fiom; De»cn0OTV cfilango®gnail ccrn
             Subject: Fwd HAZMAT
               Dale: June 18.3319 at 11:41 AM
                 to: truthScrow^oaosthettum cfg, cBeaiian®gi>iailco<in


6
                           Fomarcfedmessa^
                    From: P'«i'»rigmio^rr.r.^rt                viva>®onal com>
                    Date: Frl, Jun 30,2017 at953 PM
7
                    Subject: Re: HAZMAT
                    To: aiwinoianyaf au:nueiii1 ffiomail ooni>. Tn Stng^;lcw1?.g'CWiail 0'fn>
                    Cc. neianno<netanao®Cimail c?in>
8


9
                    Manny. BEFORE tlvs Interview. c( ve me a list« eleven ffum tellers. I will name them cnlire as credOe sources with yojbeing the
                    top one.

                    On Frl. Jun 33,2017 at9:47 PM. nnvattwranvagntanvallll ®omaii com> wrote.
10
                      ""Jw are a very articulate voioe of receon anathe tactyou live nail your life cn carn^a mak^
                      lie about you it Is hard to ctstinguish who is a lunasc and who s a paid whos an attention whwe etc.. ^                                   ^
11                    dslnfo IS media matsrs. the david brock, lyn rctneschild pipeline c» horse shit DavicB seaman knows a l« about this.
                       I ttirA manny, yoi have a much better idea as to who is ah authenlicr genuine than I do. I bou^t intothe Oavid seaman
12                    Is phdiy txrt reallMd In his interview with you. that I was tctaily clf base
                       I would give the following people as the people Itlrmly Celeve aie usingthelr own judgment but Ido wanttosay. I am wrcnga
13                     lot. BESIDES MANNV my newscasters would t»:

                       H. A Goodman
14                     davidT (coffee with oBve)

                       MljordandSod

15                     victurus liPertas


                       William mount
16
                       dauidseaman

17
                       Robert wants 12 gxP people, these are simply the ones I watch. I think m anny is In a far better
                       leaors of ths ccmmunty are thaCs my v«wer preferences manny Is a part o«fve community, is cutting attacked and knowsthese
18                     people and has outsi® oontad with them. I am simpiy an observer.
                       It woUd be cool It ycu took regular scheduled time to tet people sutrrnl accounts they s^pe« to te oteimo,
19                     call In and dscuss the accusasons but go over all the available fad and let the vewer ofecide HUMAN or HAZMAT
                       Normal psople do not attack peopte sayingthm^ like ■Detango Is a badbad person. I am concerned what he mi^t doto me ormy
20                      family tnat is just not normal Its also nd legal.
                        because of the rnedum we have mo means to sock a
21                      ■COtTTAMlNATEO MATERIALS label on people

                         'until we finish our open sotroe intoimaticn piattorm we still havetotry tootslinpAilsh who is honest
22                      what eviobnoe is presented
                        appeals to emotions vs intelied?
                        attacks ctrers?
                        B an^red by cppositionc
23                      grandiose ccnoluslorE .B this'a hugs stepfcrlhecrowoEouroe community?
                        Will not rationally respondto intonnation. wtientads are broucft up. they will be shout, cbmean mod: but neverever address
                        scripted story llnes/ccmmens
24                      processional pcodudicn vKfcos (aka mcrpnonlus)
                        ertertalnment indushy ocnnedions
                        attacking decrediting dhets
25
                        no person whowdoJies 'WHO SPC30FED THE SETH RICH FILES beleves him to be authentic it would be eser to weate anew
                        ptatform that excludes all the ng^d data comnBraals than to separde who is and who is not crazy or pad to be wrong we an
26                      know trey are IckIc but we cant ^ nd or them.
                         ah« hwccmiirCUUrnKV                  a tOCUUTI use v„.. cawl                and.inr..na Ito   r>/vw     rtsWl h=i«> » w.srru .r. »1A

27


 28

        DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 117
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 107 of 119 PageID# 2471



1


2


3


4                  world, may do that fcr living. alawsuitwouldcreatemorediafihea.atleastslowthe10postsada/.asuitaga]nsteachperson
                   who lies about others and the repeaters^ the proceeds would fund the new thing with the proceeds,each fake actor will have to hire
                   their own legal team, pay 20k per person, where Oiey get the money to pay their lawyers will come out in dsoovery= ifs a trapl
5
                   WHAT TO DO TO SCARE THEM:

f,                "anyone being harassed and stalked for speaking the tnith should send a detailed account of who Is cyber harassng
                   you to unrig? legal,if we get enough people and the right set of facts you will be Included In the lawsuits we intend to file to expose
                   this happening, put'crowdstalked'In subject line" I can deal with that and write cases and get them filed If needed. Ihis will really
7                  hurt them. Also strongly imply that a new youtube is being created in secret, that will drive them nuts.
                   WHAT PEOPLE CAN DO TO NOT BE PART OF THE PROBLEM
                   research, bocks, eollerdinformatlon without rlecidirtg right away and being sure, collect a lot of informatioo. If you talk about pi
8                  zzagate. point to the people before you. point out the mountains of evidence that already exists, do not repeat an internet rumor, do
                   not decide what is true and false based on the words of another alone, trust your gut feeling that you are being lied to but don't
                   accuse people of things wilh no evidence.
9

                   people are worried about George webb so they donT hear about ted gunderson paui bonacd. caradori. Thisis being done on a
10                 scale that makes hitler look like a novice, hundreds of children go missing from DC each month, make sure they know people have
                   notforgotten what they are working so hard to distract usfrom.
                   Tanya
11                 443875 6091



12


13


14

                 fUNRIG: hno /ffinvuri com/lnriiBGoGo-UNRIG
15               Personal Page: httDrWobertdavidsleele com
                 Group Blog: httor/tehibetalola nel
                 Donate to Non-Profit: hlin /ioavnal me/Earthlntel
16


17
                  DefanQoWcniall.com


IS


19


20


21


22


23


24


25


26


27


28

       DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 118
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 108 of 119 PageID# 2472



1                                                                       EXHIBIT F

2


3


4              From; DefmgoTV ■srangoS'crial.corn                                                                                                    ''V-':'')
             subjact; Fwd Apology again without caveais                                                                                              UM'y
                Dote; June 18.2019at 1i41 AM
                 To: truth @crciwcBoij-oett>3trum c<g cKeaman©gmail.com
5


6
                            Fowarctedmessa^
                    From: Robert Sleele <r.-.rert rHvKT:t^tr viva;©on3il com>
7                   Date: Men. Dsc4. 2017 at 628 PM
                    Subject: Re: Apoiogy again without caveats
                    To: Cietan(K><cv^tanQ-i©cmaii crni>

8
                    should I ask Tyroanlorthe access information? aeve asked me not to contact him whars the least trcuttting way to "take
                    pcesession" cfthe chanrel? direct from Tyroan?
9
                    On Men. Deo4. 2017 at 627 PM Defanao<eelano.-j©.:inaii ccm> wrote
                       in the Last month i have ^nerated overik in bitcetn posting my content on steemit regularly and usingtne piatfcvm. I have a small
10                    enamel on steemit with only the posts I have IF you started just ccgy and pasting your conlsnt overtosteemit and Kept acave you
                      could be doing 3 times that with little to no prottem. Steemit jtet a new platform that peopie are using for good and it doesn't mater
                      if they are old atbdes a ycuis. they still will ^nerate incoming en the piatfcrm. ifs the i^oentrailaed piatfam tha your looking for. it
11                    has ail the thin^ It r»e<»d to fully design and use any open source systems. Trey just need to be created and ccnhscted

12
                      On Men, Dec4,2017 at4:11 PM, Robeit Steeie <rotert rtivid steele viv.asggmai! cem> wrcte:
                         PLEASE calm Tanya fcr me. You can tell here I am your bitch h3w(smile)
13
                         On Men. Dec 4.2017 a 6.00 PM. Defar>30<>Tifancii©eniail com> wrcte
                           Thanks A Lot,
14
                           I w^ net my intenbon to hurt you. but I jiBt wanted to dea the arfor many people and it seems we had good stopping point.

15                         Bless ycu for ail you have done and i know things are going to be better in the future Take some time and oeflad yourself
                           because January IS going to tre a very busy time fee all cf us

                           T he video should be edited down and I will keep myself quite onihe sublet until it seems like Its safe to talk abctA it fm just
16
                           going ail in cn e^fiecsngany negative ccmments from Goodmarfs crowd He fell for a trap I set fcr him andlts not locking
                           good for him.
17                         You just need to start posttng cn steemit Sure month one will be nothing but if ycu spend the next month moving ever content
                           from your wetKite I can be nohest andsaying you could be ^rwrating over 7k a month andcrypto.
18

                           On Men. Dec 4.2017 at 10:56 AM. Robert Steeie crnrert .nvidtrrv--'-- v.v.iKC-oman            wrote.
19                            Btessycu. I fucked up and It was not at ail my intention to be insulting to ycu. Absolutely NOT

                              I will do whatever ycu wish Indudng if you drectme. posting an apology with no caveats at the vi<feo(whichyou can leave
20                            up or not as you ptease) and do ng a futue live stream or not. I am atwut to dsappearfrom pubiic view for 30 days, from
                              Saturday.

21                            I win net mention the video again ifaskedbysnctherhostalxutlt Iwlllsay I screwed up and have apologized to you three
                              times, prctuseiy. I was compteiely In tre wrcng in how I spoke Count on me to be hcnoraUe with you

22                            Also, Trevor just remlndJdmethatihadcdered ycu the bus ncfe. and thai s absolutely still yours If ycu wish lam waibng
                              on Cynthia to cteclcte about coming back to the USA I will do an email now cc you that puts tnte tack on the table wiin tier

23                            On Steemit. I will fdlow yoor lead and do whatever you tell me to do.

                              My neart s lighter fcr re-oonnechng witn you. t was f-JEVER my intent to dsresped you or your channel, I was stupdand
                              dumsy.
24


25                            On Mon, Dec 4.2017at 12:39PM. Defanrr)t:.-h.lanoi:/gojr!a I cQin> wrcte
                                I accept the apology, we win figure what cks rext

26                              OnDec4.20178:18 AM, 'Robert Steeie" <rcxr-n olavidsteeie viva'.d-<1013:1 com> wrote.
                                  liannu



27


28

       DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 119
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 109 of 119 PageID# 2473




2


3                             I apologize again, with no caveats. Whatcan I do to make it right? Will hopelohearfrom you.
                              Both Steve and Cynthia are united with you and hold me accountable for being completely wrong in this paS encounter.
4
                              Very respectfully.
                              Robert
5
                              iiUNRIG Homo: httpi/Ainng net
6                             «UNRiG Donate: httn-;/tinviirl cem/indieGnGo-UNRiG
                              Personal Page: http:/A'obertdavidsteeie com
                              Group Blog: httD:yftihibataiola net
7                             Donate to Ncn-Prolit; t



8
                         #UNRIG Home: http:/Ainria,net
                         (UNRIG Donate: htto /Alnvurl cnm/lndieGoGo-UNRIG
9                         Personal Page htiD:/Aobertdavidstecie com
                          Group Slog; http:ftohibetaiota net
                          Donate to f^-Profit; I
10


11

                        Defanaofn omail com
12


13


14
                     AUNRIG Home:]
                     AUNRiG Donate: hltD://tinvurt.convfindieGoGo-UNRiG
15                    Personal Page; httD:/Aobertdavidsteeie com

                      Donate to Non-Piofit: http /toavpal mefEanhIntel
16


17
                   DelancoAAemail com
18


19


20
                 •UNRIG Home: httD:/Ajnria net
                 •UNRIG Donate: httD://tinvuri.comAndieGoGo-UNRIG
21               Personal Page; httD:/Aobertdavidsteele-Com
                 Group Blog: htto /lbhibetaiota.net
                  Donate to Non-Prolit: httD:/rDavpal.me/Eanhintel
22


23
                  DefanaoAAemail com


24


25


26


27


28

       DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 120
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 110 of 119 PageID# 2474



1                                                                      EXHIBIT G

2


3


4              From; DelangoTV defangoOgmail.com
             Subject: Fvwl: sonyl
               Date: June 1B. 2019 at 11:44 AM
                 To: trutfi®crowdsourcethetnjtn.org, t)seaman®gma)l com
5


6
                           Forwarded message
                   From: amethetanya <atanvallli®email com>
7                  Date; Sun. Jul 2.2017 at 8:49 AM
                   Subject: sorry'
                   To: DefanaQ<Defanao®omail oom>
S
                   So I love Robert but he moves way to fast. 1 was just having lunch and talking about how viewers discern things and why you are the
9
                   best one basically (let'sface facts you are a good 50IQ points > rest) I'm slammed busy with life as I'm sure you are but also with kids
                   and a husband (that's like 3kids)so if him deciding TOMORROW was a pain in your butt I do apologize.
                   I'm sitting here writing defamation cases for my husband for policemen and thinking i can in three days get you a case against
10                 Jason. I'm guessing a half a million bucks they will throw at you to just make it go away = catch it! Robert is the real deal he can go
                   to court for you. And will, that iscool thing about him. He drove 3 hours to come see me on the farm (terrified honestly)and hung out
                   all day, seemingly unaffected my friends showing up and doing bong hits.
11
                   I had written the most killer case against jake-crisis-actor-morphonius. I will have Nora(maccoby)send you a copy(I cant). They
                   called her dad a child trafficker, while her whole family is in the hospital(her mom is dying) her brother is a laiwer who repped
12                 aiefantis against david brock In their "divorce" but apparently HE blackmailed BROCK and is NOT a pedo??? just a fudge packer.
                    NOT THAT THERE'S ANYTHING WRONG WITH THAT"*.

13                 Max, her brother wasthe one who eventually would not let her file against morphonius because his corporate overlords didnl want the
                   publicity, the lawsuit he is waving around on his channel, I wrote that. Nora had started trying to help Robert get to trump because
                   she lives like a few doors down from Pense's guards(i call them spear holders because he is a notorious fag)when her family came
14                 under Intense fire from media matters. THE ONLY person who knew the stuff in the highly produced morphonius pieces was brock,
                   anyways then she got in a huge fight with Rotiert over the pedo thing, the details of which escape me.So I was a little wary with
                   helping Robert because I think the attack against her family was because they were trying to help him. and I sHI want to go after
15                  media matters, get them off youtube and get the victims of the slander paid.


16
                    anyways do contemplate suing Jason, he's likely insured. You have a great case.

                    TT
17
                   '"totally is lots wrong with it. poop on the sheets for instance.
18


19

                    Defananggmaii com
20


21


22


23


24


25


26


27


28

       DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 121
Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 111 of 119 PageID# 2475



                                                                                    EXHIBIT H


                                                                                                                                     if * q^q^a ts o ^ Q>
                                                                                                                                             t> III O iP Q




             eun'dre'Lahitry '5                                                     524:66 SPIStOS-P),    Raid



      V"Alice wondeita'nd                                                                                Oeciined' , -.


     s
                                                                                    srsoo
                                                                                                                             37.2k    610




                                                                                                                          upnvn




      L5$l«" Wfy amabiss•iieMlrulh ha Goodman detango-tjfcod* wmpifts moft*y gfob
                                                                                                                                      Rit0f4y8r«AngWi3iD«M
                                                                                                                                      PMnoVitnaiTtwOaSf




                                                                                                                                      (•ai•SOUW Of L9i«(OViCMl
             i»iiw»tiewu»in*y«»wyB*t*«wti«e9e»tr.iMcwt*>f stxa»"«*««»a6**'wi9                                                         Ubvwvum)
             wtOA p«0|l                                                                                                               s*^




      11 commvtte




   DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 122
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 112 of 119 PageID# 2476



 1
                                                                                   EXHIBIT I

 2


 3


 4


 5


 6                        au     KXtl N »«TAt r>C>         W       MWA*•«.w ata
                                                                   'MMuOMtxuu




 7


 8
             NMCUT>C«M>Xfc7«Tr««(MinN0^ttAe**CC(0»(M1 R*l(7Wl.«<MM<C(M0UKM<<»Mcrv« V
                   tMU M3 CUacT IK*0* M9Otv ATCVCMO X)«K»C CM.**


 9


10


11


12


13


14


15


16


17


18


19


20


21


22


23


24


25


26


27


28

     DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 123
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 113 of 119 PageID# 2477



 1                                        EXHIBIT J

 2
                      ••oooaT&T lie          2:23 PM                  57% BO
 3                                          2 Messages
                                        Your July 3rd Tour
 4


 5
                         Found in A!! Mai! Mailbox

 6
                         Robert Steele                       7/7/17
 7
                         To: George Webb                 Details
 8


 9                       George,for information. A
10                       massive law suit is about to be
11                       filed against Jason Goodman
12                       by a lawyer who specializes in
13                       defamation cases. Manny is
14                       the one who will be in front, my
15                       case will simply be in support.
16                       Jason is buried so deep by his
17                       own words that we expect
18                       Google to shut him down
19                       completely ~ close his
20                       channel and delete all of his
21                       videos. Since the videos
22                       appear in all states this will be
23
                         a multi-state filing, done pro
24                     P          D           K                         0"
25


26


27


28

      DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - 124
Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 114 of 119 PageID# 2478




         Circuit Court fnr Eastern Divistion Virginia                                                    Case No.3:17-cv-601-MHL
                                                                City orCounty
          Robert David Sleele and Earth Intelligence Nelwor
                                                                                       Jason Goodman

         Name                                                                          Nwie

          11005 LANGTON ARMS CT
                                                                                VS.    252 7lh avenuo                                   6s

                                                                ApL#                   StreetAddress                                  Apt#
         streeiAddie&s
                                                                                       New York                  NY   10001   ^323 1 744-7594
          OAKTON.                  VA    22124         i 57l1 320-8573
                                                                                       City                     Slate ZIpCode Area           Telephone
         City                              ZipCode      Area Teiephone                                                          Code
                                                        Code
                               PbhOT                                                                          Defencbnt




                                                        CERTIFICATE OF SERVICE
                                                                         (DOMREL58)

                                                                                                  July
                     I HEREBY CERTIFY that on this s                                  day of                                  , 2019          .acopy
                                                               DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11
                     of the document(s) p.ntitled ctMnnriMQ
                                                                                                                 Title of Document{s)
                                                                                    was/were mailed, postage prepaid to:
                      Terry Frank Kaufman & Canoles
                      OpposingPartyorHis/HerAttorney

                      1021 E. Gary Street, 14th Floor
                     Address

                            Richmond                                VA                        23219
                     city                                                  State                             -^P—



                                            July 5. 2019
                                            Date                           Signature                     /




                                                                                Page 1 of 1
                                                                                                                       DR58- Revised 13 February 2001
Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 115 of 119 PageID# 2479




         Circuit Court for.Eastern Divistion Virginia                                                    Case No. 3:17-CV-601-MHL
                                                                 CityorCounly
         Robert David Steele and Earth Intelligence Networ
                                                                                       Jason Goodman
         Name                                                                          Name

         11005 LANGTON ARMS CT                                                  VS.    252 7th avenue                                 Ss

         SlliMIAddress                                           Apiff                 StreetAddress                                   Apt#
         OAKTON,                  VA     22124      (5711 320-8573                     New York                NY   10001   ^323      744-7594
         City                    State    ZpCode       Area Teiephane                  City                    State ZipCode Area          Teleplione
                                                       Code                                                                   Code
                              Pkdrm                                                                         D^endant




                                                      CERTIFICATE OF SERVICE
                                                                         (DOMREL58)


                                                                                                  July
                   I HEREBY CERTIFY that on this s                                    day of                                , 2019          .acopy
                    .,       ,             ,^                ,    DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11
                   01 the document(s)entitled                     sANnTinMs
                                                                                                               Title of Oocument{s)
                                                                                  was/were mailed, postage prepaid to:
                    D. George Swelgert
                    Opposing Party or His/Her Attorney

                    PO Box 152

                   Address

                          Mesa                                      AZ                        85211
                   Gily                                                   state                             Zip—



                                          July 5. 2019
                                          Date                            Slgnaliiie




                                                                           Page 1 of 1
                                                                                                                    DRS8- Revised 13 February 2001
Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 116 of 119 PageID# 2480




         Pireiiit rioiirt for Eastern DIvlstlon Virdnla                                               Case No.3:17-cv-601-MHL
                                                              CHyorCounly
         Robert David Steele and Earth Intelligence Nelwor
                                                                                    Jason Goodman

         Name                                                                       Name
         11005 LANSTON ARMS CT                                              VS-     252 7th avenue                                    6s

         SltedAddiP^                                         ApLff                  StreetAddress                                     Apt#
          OAKTON.                VA      22124      (STi'i 320-8573                 New York                     NY   10001   ^323 1 744-7594

         City                    State    ZipCode      Area Telepiwne               City                     State ZipCode Area            Telepiiaiie
                                                       Code                                                                    Code
                              Piwm                                                                       Defendant




                                                      CERTIFICATE OF SERVICE
                                                                      (DOMREL58)


                                                                                               July
                   I HEREBY CERTIFY that on this f                                day of                                      , aoi9         .acopy
                                                               DEFENDANT'S AMENDED RESPONSE TO PLAINTIFFS MOTION FOR RULE 11
                   of the document(s)entitled                  gANOTinNs
                                                                                                             Title of Dacunient(s)
                                                                                  was/were mailed, postage prepaid to;
                    Susan Lutzke Holmes

                    Opposing Party orHls/Her Attorney

                    2608 Leisure Dr Unit B

                    Address

                        Fort Collins                             CO                        80525
                   eitr                                                 -State-                         -rZip-




                                           July 5.2019
                                          Date
                                                                                      7^




                                                                          Page 1 of 1
                                                                                                                      DR58- Revised 13 February 2001
Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 117 of 119 PageID# 2481




         Circuit Court for.Eastern Divistion Virginia                                                  Case No. 3:17-cv-601-MHL
                                                               CttyorCounly
         Robert David Steele and Eartti intelligence Nelwor
                                                                                     Jason Goodman

         Name                                                                        Name

         11005 LANQTON ARMS CT                                                VS.    252 7th avenue                                 6s

         SUIOOIAddress                                         AJfUlt                StreetAddiess                                   Apt#
         OAKTON,                  VA     22124       (571"1 320-8573                 New York                NY   10001   ^323 1 744-7594
         City                    State    ZipCoda       Area Telephane               City                    Slate ZIpCode Aiea          Telephane
                                                        Code                                                                Code

                               PkanSff                                                                    Defendant




                                                       CERTIFICATE OF SERVICE
                                                                        (DOMREL58)


                                                                                                July
                   I HEREBY CERTIFY that on this 5                                  day of                                , 2019          .acopy
                                                                 DEFENDANT'S AMENDED RESPONSE TO PLAINTIFFS MOTION FOR RULE 11
                    ofthe document(s)entitled                    sANf^TinMR
                                                                                                             Title of Document(s)
                                                                                 was/were mailed, postage prepaid to:
                    Steven 8 Biss

                     Opposing Party or His/Her Attorney

                     300 West Main Street Suite 102

                    Address

                           Charlottesvlile                         VA                       22903
                    City                                                 Ctato                          —Bp—



                                            Julv5.2Q19
                                           Date




                                                                          Page 1 of 1
                                                                                                                   DR58- Revised 13 February 2001
     Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 118 of 119 PageID# 2482


                                                                                           fin. - 8 2019     y
 1                            IN THE UNITED STATES DISTRICT COURT
                                                                                     CLERK, U.S. DISTRICT C(lURT
2                                                                                          RICHMOND, VA


3
                              FOR THE EASTERN DISTRICT OF VIRGINIA

4                                          RICHMOND DIVISION

5
      ROBERT DAVID STEELE,et al..                        Case No.: 3;17-cv-00601-MHL

6
                     Plaintiff,
7
                                                         DEFENDANT'S SWORN STATEMENT
      vs.

8
      JASON GOODMAN,et al..
9

                     Defendant
10


11
                                  DEFENDANT'S SWORN STATEMENT
12


13
             I hereby attest that the pleadings herein are accurate and true under penalties of perjury.
14
      Further, I hereby attest that the attached exhibits are accurate and true copies of source
15


16
      documents as described. Video and telephone recording transcripts may contain typos due to

17    voice to text transcription software. True and accurate copies oforiginal video and audio
18
      recordings can be provided should it please the court.
19
      Signed this ^ day ofJuly 2019
20


21


22
                                                                Jason Goodman


23


24


25
                                                                                  Jason Goodmaiij^o Se
                                                                                   2D2    Avenue Apt 6j
26                                                                                  New York, NY 10001
                                                                          truth@.crowdsourcethetruth.or£
27


28

      DEFENDANT'S SWORN STATEMENT ■ 1
    Case 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 119 of 119 PageID# 2483

                                           UNITED STATES DISTRICT COURT
                                           EASTERN DISTRICT OF VIRIGINIA
                                                                  DIVISION




       ROBERT DAVID STEELE,et al.
                                     Plaintiff(s),

                     V.


                                                                       Civil Action Number; 3:17-cv.0060I-MHL
       JASON GOODMAN,etal.

                                     Defendant(s).


                                 LOCAL RULE 83.1(M)CERTIFICATION

 1 declare under penalty of perjury that:

 N»a«o™eyKa.prepared,orassiaredin«.epreparaflon.f_
                                                                      MOTION FOR RULE 11
   JASON GOODMAN                                                      SANCTIONS
 Name uCP/uSe^[y (Piiju oi Type)-

 Signatj^ofp/oSe Party
 Executed on: July 5 2019                (Date)

                                                             OR



 The following attorney(s) prepared or assisted me in preparation of
                                                                             (Title of Document)
(Name of Attorney)


(Address of Attomey)


(Telephone Number of Attomey)
Prepared, or assisted in the preparation of, this document

(Name ofPro Se Party (Print or Type)

Signature ofPro Se Party
Executed on:                            (Date)
